       Case 18-51222-btb      Doc 7     Entered 10/26/18 16:11:24       Page 1 of 65



 1   KEVIN A. DARBY, NVSB#7670
     TRICIA M. DARBY, NVSB#7956
 2   DARBY LAW PRACTICE, LTD.
 3   4777 Caughlin Parkway
     Reno, Nevada 89519
 4   Telephone: (775) 322-1237
     Facsimile: (775) 996-7290
 5
     E-mail: kad@darbylawpractice.com
 6
     Proposed Counsel for Debtor in Possession
 7
 8                            UNITED STATES BANKRUPTCY COURT
 9                                   DISTRICT OF NEVADA

10   In re:                                            CASE NO.: BK-N-18-51222-BTB
                                                       Chapter 11
11   HICKORY LEASING LLC,
                                                       MOTION TO: (1) ASSUME ASSET
12                                                     PURCHASE AGREEMENT; AND
                                                       (2) SELL SUBSTANTIALLY ALL OF
13                               Debtor.               DEBTOR’S ASSETS
14
                                                       Hearing Date:
15                                                     Hearing Time:
     ______________________________________/
16
17            Debtor and Debtor in Possession, HICKORY LEASING LLC (“HL”), by and through

18   counsel, KEVIN A. DARBY, ESQ. of Darby Law Practice, LTD., moves this court for the entry of

19   an order approving the assumption of that certain Asset Purchase Agreement dated October 22,

20   2018, between the HL, BTH QUITMAN HICKORY, LLC (“BTHQH”) case number 17-51375-

21   BTB, HICKORY OPERATING 1 LLC (“HO1”) case number 18-51223-BTB, HICKORY

22   OPERATING 2 LLC (“HO2”) case number 18-51224-BTB and HICKORY OPERATING 3 LLC

23   case number 18-51225-BTB (“HO3” and collectively with HL, BTHQH, HO1 and HO2 the

24   “Debtors”) as sellers and Mohegan Renewable Energy (MS) (“MRE”) as buyer (the “Asset Purchase

25   Agreement”) and approving the sale of substantially all of Debtor’s assets to Mohegan Renewable

26   Energy (MS), LLC as provided in the Asset Purchase Agreement (the “Motion”). This Motion is

27   made pursuant to 11 U.S.C. §§363 and 365, Fed. R. Bankr. P. Rules 2002(a)(2), 6004 and 6006, and

28   is supported by the Declaration of Neal Smaler and the following points and authorities. A copy of
          Case 18-51222-btb        Doc 7    Entered 10/26/18 16:11:24       Page 2 of 65



 1   the Asset Purchase Agreement is attached hereto as Exhibit 1.
 2                                       POINTS AND AUTHORITIES
 3   I.       Summary of Relief Requested
 4                This Motion seeks an order approving HL’s assumption of the Asset Purchase Agreement
 5   and the sale of substantially all of HL’s assets as part of a joint sale by the Debtors to MRE for cash
 6   in the amount of $3,999,999.99.
 7   II.      Jurisdiction, Venue and Predicates for Relief
 8           1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This
 9   matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).
10           2.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.
11           3.      The statutory bases for the relief requested herein are Sections 105(a), 363 and 365 of
12   the Bankruptcy Code.
13   III.         Factual Background
14           4.      The Debtors collectively own a wood pellet plant located in Quitman, Mississippi (the
15   “Quitman Plant”).
16           5.      On December 10, 2017, BTHQH, HL’s affiliate, filed a voluntary petition for relief
17   under Chapter 11 of the United States Bankruptcy Code.
18           6.      During BTHQH’s Chapter 11 case, the assets of all Debtors were thoroughly marketed
19   and an auction sale of those assets occurred in the United States Bankruptcy Court for the District
20   of Nevada on October 22, 2018.
21           7.      MRE’s bid was the only bid submitted and a “Qualified Bid” as that term is defined in
22   Exhibit 1 to the Order Approving Bidding Procedures and Setting a Date for the Sale Hearing (Dkt.
23   No. 241) (the “Sale Procedures Order”). Accordingly, MRE is the Prevailing Bidder as that term is
24   defined in Exhibit 1 to the Sale Procedures Order.
25           8.      On October 22, 2018, Debtors entered into the Asset Purchase Agreement (the “APA”)
26   with MRE for the sale of substantially all of Debtors’ assets to MRE for $3,999,999.990, as fully set
27   forth in the Asset Purchase Agreement. The sale is scheduled to close on or before November 23,
28   2018. MRE is acquiring Debtors’ assets free and clear of any lien, claim or encumbrance.




                                                     -2-
       Case 18-51222-btb         Doc 7    Entered 10/26/18 16:11:24        Page 3 of 65



 1         9.      Consistent with the terms of the APA, on October 26, 2018, HL, HO1, HO2 and HO3
 2   each filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code.
 3   IV.     Legal Argument
 4              A. This Court Should Approve Assumption of the Asset Purchase Agreement.
 5          10.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in
 6   possession “subject to the court's approval, may assume or reject any executory contract or unexpired
 7   lease of the debtor.” 11 U.S.C. §365(a). “The purpose behind allowing the assumption or rejection
 8   of executory contracts is to permit the trustee or debtor-in-possession to use valuable property of the
 9   estate and to ‘renounce title to and abandon burdensome property.’” In re Orion Pictures Corp., 4
10   F.3d 1095, 1098 (2d Cir. 1993) (quoting 2 Collier on Bankruptcy §365.01[1] (15th Ed. 1993)). The
11   standard applied to determine whether the rejection of an unexpired lease should be authorized is
12   the “business judgment” standard. LRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984).
13          11.     The Debtors, in their business judgment, have determined that assumption of the Asset
14   Purchase Agreement is in the best interest of the Debtors and Debtors’ creditors. The Debtors have
15   no ability to operate and a sale of their assets is the only way creditors of the Debtors’ bankruptcy
16   estates can or will be paid anything.
17          12.     In light of the foregoing, this Court should approve the assumption of the Asset
18   Purchase Agreement under Section 365(a) of the Bankruptcy Code.
19              B. This Court Should Approve the Sale of Debtors’ Assets Free and Clear of Liens Pursuant
20                 to 11 U.S.C. § 363.
21          13.     Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice and
22   a hearing, may use, sell, or lease, other than in the ordinary course of business, property of the
23   estate.” Courts have uniformly held that approval of a proposed sale of a debtor’s assets outside the
24   ordinary course of business and prior to the confirmation of a plan of reorganization is appropriate
25   if a court finds that sound business reasons justify the transaction. See Committee of Equity Security
26   Holders v. Lionel Corp, (In re Lionel Corp.), 722 F.2d 1063-1069-71 (2d Cir. 1983); Walter Sunwest
27   Bank (In re Walter), 83 B.R. 14, 19-20 (B.A.P. 9th Cir. 1988); see also Fulton State Bank v.
28   Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (stating “[u]nder Section 363, the debtor in possession




                                                   -3-
       Case 18-51222-btb         Doc 7    Entered 10/26/18 16:11:24         Page 4 of 65



 1   can sell property of the estate outside the ordinary course of business if he has an articulated business
 2   justification.”) (citations omitted); Stephens Indus. Inc. v. McClung, 789 F.2d 386, 389-90 (6th Cir.
 3   1986) (stating “a bankruptcy court can authorize a sale of all a Chapter 11 debtor’s assets under
 4   §363(b)(1) when a sound business purpose dictates such action”); In re Phoenix Steel Corp., 82 B.R.
 5   334, 335-36 (Bankr. D. Del. 1987) (finding elements necessary for approval of a Section 363 sale in
 6   a chapter 11 case are “that the proposed sale is fair and equitable, that there is a good business reason
 7   for completing the sale and the transaction is in good faith”). Section 363(b) provides protection for
 8   the purchaser of the Debtors’ assets from a later appeal seeking to unwind the sale.
 9          14.   Once the Debtors articulate a valid business justification, a presumption arises that “in
10   making a business decision the directors of a corporation acted on an informed basis, in good faith
11   and in the honest belief that the action was in the best interests of the company.” In re Integrated
12   Resources, Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992) (internal quotations omitted). The Debtor’s
13   business judgment “should be approved by the court unless it is shown to be so manifestly
14   unreasonable that it could not be based upon sound business judgment, but only on bad faith, or
15   whim or caprice.” In re Aeravox, Inc., 269 B.R. 74, 80 (Bankr. D. Mass. 2001) (internal citations
16   omitted).
17          15.   Here, the Debtors seek to sell substantially all of their assets to MRE for $3,999,999.99.
18   The proposed sale has been heavily negotiated and all secured creditors of the Debtors were included
19   in those negotiations. The Debtors’ secured creditors have agreed to waive any credit bid rights, as
20   part of the sale to MRE. In this regard, the Debtors are informed and believe that all of the Debtors’
21   secured creditors support the proposed sale to MRE. The Debtors believe the sale to MRE is fair,
22   equitable and a sound business decision. Debtors further believe the sale is in the best interests of
23   the creditors and the estate.
24          16.   The Debtors’ assets will be sold to MRE free and clear of all liens, claims, and
25   encumbrances pursuant to 11 U.S.C. §363(f). This sale qualifies for the protection of Section 363(f)
26   because the first priority lien of the Clarke County Mississippi Tax Collector will be paid in full and
27   all other secured creditors consent to the sale. No other party has an enforceable secured claim
28   against the Debtors’ assets under 11 U.S.C. §506.




                                                    -4-
       Case 18-51222-btb        Doc 7     Entered 10/26/18 16:11:24         Page 5 of 65



 1           17.   This sale and MRE also qualify for the protections provided by 11 U.S.C. § 363(m), as
 2   per the Ninth Circuit Bankruptcy Appellate Panel standards set forth in In re PW, LLC, 391 B.R.
 3   25, at 35-37 (B.A.P. 9th Cir. 2008). MRE is a good faith buyer as that term is used in Section 363(m)
 4   of the Bankruptcy Code. The sale to MRE was negotiated, proposed and entered into by the parties
 5   in good faith, from arm’s length bargaining positions and without collusion. Therefore, MRE is
 6   entitled to the protections of Section 363(m) of the Bankruptcy Code with respect to the Debtors’
 7   assets and this sale.
 8           18.   Neither the Debtors nor MRE have engaged in any conduct that would cause or permit
 9   the sale to be voided under Section 363(n) of the Bankruptcy Code.
10           19.   A valid business purpose exists for approval of the transactions contemplated by this
11   Motion pursuant to Sections 105, 363(b), (f), and (m) of the Bankruptcy Code. With Court approval,
12   the Debtor may sell, transfer and assign its assets free and clear of all liens, claims, interests and/or
13   encumbrances in accordance with Sections 105 and 363 of the Bankruptcy Code. As a condition to
14   purchasing the Debtors’ assets, MRE requires that (a) Debtors’ assets be sold free and clear of all
15   liens, claims, encumbrances, options, rights of first refusal and other interests; and (b) MRE shall
16   have no liability whatsoever for any obligations of or claims (including without limitation as defined
17   in Section 101(5) of the Bankruptcy Code) against Debtors.
18   V.       CONCLUSION
19           Based on the foregoing, the Debtors respectfully request this Court approve HL’s assumption
20   of the Asset Purchase Agreement and the sale contemplated by the Asset Purchase Agreement.
21   Debtor further requests this Court waive the 14-day stay on the order granting this motion under
22   Fed. R. Bankr. P. 6004(h), so the sale may close on or before November 23, 2018, as required by
23   the Asset Purchase Agreement.
24
            DATED this 26th day of October, 2018.
25
                                                              DARBY LAW PRACTICE, LTD.
26
                                                     By:       /s/ Kevin A. Darby          _
27                                                         KEVIN A. DARBY, ESQ.
28                                                         Proposed Counsel for Debtor in Possession




                                                    -5-
     Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 6 of 65



 1
                                       EXHIBIT 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                     EXHIBIT 1




                                        -6-
                Case 18-51222-btb      Doc 7    Entered 10/26/18 16:11:24   Page 7 of 65




                                     ASSET PURCHASE AGREEMENT



                                               By and between



                                 MOHEGAN RENEWABLE ENERGY (MS), LLC



                                                    and



                         BTH QUITMAN HICKORY, LLC, HICKORY OPERATING 1 LLC,

                        HICKORY OPERATING 2 LLC, HICKORY OPERATING 3 LLC, and

                                         HICKORY LEASING LLC

                                        Dated as of October 22, 2018




DM_US 155473279-19.104097.0012
              Case 18-51222-btb    Doc 7    Entered 10/26/18 16:11:24       Page 8 of 65


                                 ASSET PURCHASE AGREEMENT

       THIS ASSET PURCHASE AGREEMENT (as amended or modified, the “Agreement”) is
made and entered into as of October 12, 2018 (the “Execution Date”), by and between Mohegan
Renewable Energy (MS), LLC (together with its permitted successors, designees and assigns,
“Buyer”), and BTH Quitman Hickory LLC (“BTH”), Hickory Operating 1 LLC, Hickory Operating 2
LLC, Hickory Operating 3 LLC, and Hickory Leasing LLC (collectively, “Seller” and, together with
Buyer, the “Parties”). This agreement amends and restates in full that certain Asset Purchase
Agreement between the Parties dated October 12, 2018.

                                            RECITALS

         WHEREAS, Seller owns production facilities in Quitman, Mississippi and was engaged in
the industrial wood pellet manufacturing and distribution industry (as such business was conducted by
Seller, the “Business”);

         WHEREAS, on December 10, 2017 (the “Petition Date”), BTH filed a voluntary petition for
relief in the United States Bankruptcy Court for the District of Nevada (the “Bankruptcy Court”),
commencing a voluntary proceeding (the “Bankruptcy Case”) pursuant to chapter 11 of title 11 of
the United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”);

      WHEREAS, it is contemplated that Hickory Operating 1 LLC, Hickory Operating 2 LLC,
Hickory Operating 3 LLC, and Hickory Leasing LLC will file voluntary petitions for relief in the
Bankruptcy Court, commencing voluntary proceedings pursuant to chapter 11 of the Bankruptcy
Code;

       WHEREAS, Seller desires to sell, transfer and assign to Buyer, and Buyer desires to acquire
and assume from Seller, pursuant to Sections 363 and 365 of the Bankruptcy Code, the Acquired
Assets (as defined herein) and the Assumed Liabilities (as defined herein);

       WHEREAS, Seller has determined that it is advisable and in the best interests of its estate and
the beneficiaries of such estate to consummate the transactions provided for herein pursuant to the
Sale Order (as defined herein) and has approved this Agreement; and

       WHEREAS, the transactions contemplated by this Agreement are subject to the approval of
the Bankruptcy Court and will be consummated only pursuant to the Sale Order to be entered in the
Bankruptcy Case.

                                           AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing and the respective representations,
warranties, covenants and agreements herein contained, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, Seller and Buyer hereby agree as follows:




                                                  2
DM_US 155473279-19.104097.0012
               Case 18-51222-btb          Doc 7    Entered 10/26/18 16:11:24       Page 9 of 65


                                                   ARTICLE 1
                                                  DEFINITIONS

        1.1    Certain Terms Defined. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to such terms in Appendix A attached
hereto and as set forth elsewhere herein.

         1.2       Interpretation.

                      (a)     When a reference is made in this Agreement to a section or article, such
reference shall be to a section or article of this Agreement unless otherwise clearly indicated to the
contrary.

                      (b)     Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without limitation.”

                      (c)      The words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement, and article, section, paragraph, exhibit and schedule
references are to the articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.

                      (d)      The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term. Where a word or phrase is
defined herein, each of its other grammatical forms shall have a corresponding meaning.

                     (e)     A reference to any Party to this Agreement or any other agreement or
document shall include such Party’s permitted successors and assigns.

                      (f)    A reference to any legislation or to any provision of any legislation
shall include any amendment to, and any modification or reenactment thereof, any legislative
provision substituted therefore and all regulations and statutory instruments issued thereunder or
pursuant thereto.

                            (g)      Any reference in this Agreement to $ shall mean U.S. dollars.

                      (h)    The Parties have participated jointly in the negotiation and drafting of
this Agreement and, in the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the Parties and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

                                         ARTICLE 2
                          PURCHASE AND SALE OF THE ACQUIRED ASSETS

        2.1      Purchase and Sale of Assets. Pursuant to Sections 105, 363 and 365 of the
Bankruptcy Code, at the Closing, Buyer shall purchase, acquire and accept from Seller, and Seller
shall sell, transfer, assign, convey and deliver to Buyer, all of Seller’s right, title and interest in, to and
under all of Seller’s tangible and intangible assets, properties, rights and claims, as the same shall exist
as of the Closing Date, of whatever kind or nature and wherever situated or located, other than
                                                      3
DM_US 155473279-19.104097.0012
             Case 18-51222-btb         Doc 7     Entered 10/26/18 16:11:24       Page 10 of 65


the Excluded Assets (collectively, the “Acquired Assets”), free and clear of all Liens, Claims,
Interests or Encumbrances (other than Permitted Liens), including the following:

                       (a)    all accounts receivable, notes receivable, negotiable instruments, chattel
paper (including, without limitation, completed work that has not yet been billed) and other
receivables (including, without limitation, in respect of goods shipped, products sold, licenses
granted, services rendered or otherwise and all amounts that may be returned or returnable with respect
to letters of credit drawn down prior to the Closing) from third parties, together with any unpaid
financing charges accrued thereon (collectively, “Accounts Receivable”);

                        (b)     all Intellectual Property, including all rights of action arising from
Intellectual Property, including claims for damages by reasons of infringement, and all present and
future rights to sue and collect damages or seek injunctive relief for any such infringement;

                            (c)   all PP&E, including, without limitation, all assets identified on Schedule
2.1(c);

                        (d)     all causes of action, rights of recovery, rights under warranties and
guaranties, rights of set-off and rights of recoupment of every kind and nature (whether or not known
or unknown or contingent or non-contingent), and the right to receive and retain mail, Accounts
Receivable payments and other communications of Seller;

                        (e) all Owned Real Property together with all interests in and to all
Improvements and fixtures located thereon or attached thereto, and other appurtenances thereto, and
rights in respect thereof;

                      (f)     all rights under all non-disclosure agreements previously signed with
prospective buyers for Seller’s assets and Business;

                            (g)   all Permits to the extent transferable;

                       (h)    any Claim, right or interest in and to all (or the benefit of all to the
extent not assignable) Tax refunds, rebates, abatements, credits and similar items of Seller
relating to any period, or portion of any period, beginning on or after the Closing Date, to the extent
relating to the Business and/or the Acquired Assets post-Closing;

                       (i)     all rights, remedies, and benefits under or pursuant to all warranties,
representations and guarantees made by vendors, suppliers, manufacturers, contractors and any other
Person to the extent relating to products sold, or services provided, to Seller or to the extent related in
any way to the Acquired Assets or the Assumed Liabilities;

                       (j)  all information, files, records, correspondence, data, plans, manuals,
recorded knowledge, including customer and supply lists, sales and promotional materials, catalogues
and advertising literature;

                            (k)   telephone, email addresses, and fax numbers;

                       (l)    all goodwill, choses in action, causes of action, judgments, actions,
claims and rights of any kind as against others (whether by contract or otherwise);

                                                        4
DM_US 155473279-19.104097.0012
             Case 18-51222-btb         Doc 7       Entered 10/26/18 16:11:24   Page 11 of 65


                       (m)    all of Seller’s books and records in the Seller’s possession or located at
the Owned Real Property, including hard copies and electronically stored books and records, or
documents contained in the data room provided to Buyer including, without limitation, all books of
account; provided, however, that Buyer shall preserve all books and records and similar financial and
other records relating to business books and records, operating data and plans, together with all files,
contracts, instruments and other documents pertaining to Seller’s Business or the Acquired Assets, and
Seller shall have the right of reasonable access to and examination of such books and records,
including the right to make copies thereof, for a period of three (3) years after the Closing Date upon
reasonable notice to Buyer and during normal business hours; provided further, that upon Buyer’s
reasonable request, Seller shall provide Buyer reasonable access to the Tax Returns, Tax books and
records and similar financial and other records of Seller to the extent they are reasonably relevant to
Buyer or pertain to the Acquired Assets as reasonably redacted by Seller;

                        (n)  all of Seller’s rights to receive refunds, payments or overpayments,
clawbacks or other amounts (whether from a workers’ compensation administrator or otherwise) in
respect of any and all workers’ compensation matters, claims, potential claims, purported claims and
similar related items; and

                     (o)     all insurance policies and benefits, including insurance rights and
proceeds and including any accounts receivable credit insurance policy, rights and proceeds.

       2.2     Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
nothing herein shall be deemed an agreement by Seller to sell, transfer, assign or convey any of the
following (the “Excluded Assets”) to Buyer, and Seller shall retain all right, title and interest to, in
and under, and all obligations with respect to, the Excluded Assets:

                            (a)   all Cash

                      (b)   all deposits (including, without limitation, customer deposits and
security deposits (whether maintained in escrow or otherwise) for rent, electricity, telephone or
otherwise), advances, prepayments, rights in respect of promotional allowances, vendor rebates and
other refunds;

                            (c)   Cash held in escrow by Utica Leaseco, LLC in the approximate amount
of $415,000;

                   (d)    the rights of Seller under this Agreement and the Ancillary
Agreements and all Cash and non-Cash consideration payable or deliverable to Seller under this
Agreement;

                         (e)     all rights under or arising out of insurance policies not relating to the
Acquired Assets, (ii) all insurance proceeds received or to become due in connection with such rights,
and (iii) all business interruption insurance proceeds;

                        (f)     all current and prior director and officer insurance policies of Seller and
all rights of any nature with respect thereto, including all insurance recoveries thereunder and
rights to assert claims with respect to any such insurance recoveries;

                            (g)   all Contracts;

                                                        5
DM_US 155473279-19.104097.0012
             Case 18-51222-btb        Doc 7    Entered 10/26/18 16:11:24         Page 12 of 65


                            (h)   all Employee Benefit Plans and all trust funds and Contracts related
thereto; and

                      (i)    documents prepared in connection with this Agreement or the
transactions contemplated hereby or relating to the Bankruptcy Case.

       2.3     Assumption of Liabilities. Buyer shall, effective at the time of the Closing, assume
and agree to discharge and perform when due, solely the following liabilities of Seller (the “Assumed
Liabilities”):

                      (a)    all Liabilities arising out of the operation or ownership of the
Acquired Assets first arising during, and related to, any period following the Closing Date, but
excluding, for the avoidance of doubt, any and all liabilities or obligations of any nature, whether due
or to become due, whether accrued, absolute, contingent or otherwise, whether or not existing on the
Closing Date, arising out of any transactions entered into or any state of facts existing, or the use,
ownership, possession or operation of the Acquired Assets or the conduct of the Business prior to the
Closing Date; and

                       (b)    all Tax liabilities relating to the Acquired Assets for a Tax period (or
portion thereof) beginning on or after the Closing Date, but excluding (i) all income Tax liabilities of
Seller for any Tax period, and (ii) any Transaction Taxes (which shall be governed by Section 7.1(a)).

        2.4    Excluded Liabilities. Notwithstanding anything to the contrary in this Agreement,
Buyer shall not assume, be deemed to have assumed, or otherwise be responsible or liable for, any
of the following liabilities of Seller (the “Excluded Liabilities”):

                     (a)     any and all Liabilities for Taxes of Seller or any of its Affiliates or any
shareholder or equity owner of Seller for which such Seller or Affiliate may be liable, including
any Taxes that become a Liability of Buyer under any common law doctrine of de facto merger or
transferee or successor liability or otherwise by operation of contract or Law), but excluding (i)
those expressly assumed by Buyer in Section 2.3(b), and (ii) any Transaction Taxes (which shall be
governed by Section 7.1(a));

                            (b)   any Debt;

                      (c)    any pre-Closing litigation claim or assessment, breach of Contract, tort,
infringement, violation of Law by Seller or any of its Affiliates arising from any facts, events or
circumstances arising on or prior to the Closing Date, in each case, of any kind or nature whatsoever
and whether related to the Acquired Assets or the Business or otherwise and regardless of when
commenced;

                         (d)     any and all Liabilities (i) that are the subject of any dispute, litigation,
arbitration, judgment, order, decree or other proceeding as of the Closing Date, (ii) with respect to
periods prior to the Closing Date that are or could be asserted as a claim in litigation or arbitration
after the Closing Date, or (iii) arising as a result of actions or omissions with respect to services
provided to any Person prior to the Closing, except to the extent that any of the foregoing relates to
any of the liabilities or obligations expressly enumerated in Section 2.3;



                                                     6
DM_US 155473279-19.104097.0012
               Case 18-51222-btb       Doc 7    Entered 10/26/18 16:11:24        Page 13 of 65


                     (e)     any Liability of Seller arising out of the ownership or operation of an
Excluded Asset, including, for the avoidance of doubt, any Liability with respect to Employee Benefit
Plans and those Contracts and Permits that constitute Excluded Assets;

                            (f)   any Liability of Seller or any of its ERISA Affiliates under Title IV
of ERISA;

                            (g)   any Liability of Seller or any of its ERISA Affiliates under COBRA;

                      (h)    any pension or retirement Liability of Seller to its current or former
employees that are accrued as of the Closing Date, whether or not under any Employee Plan;

                      (i)   any Liability with respect to any costs and expenses (including all legal,
accounting, financial advisory, valuation, investment banking and other third-party advisory or
consulting fees and expenses) incurred by or on behalf of Seller or any Affiliates of Seller in
connection with the Bankruptcy Case or the transactions contemplated by this Agreement;

                      (j)    any Liability (i) existing prior to the filing of the Bankruptcy Case that is
subject to compromise under the Bankruptcy Case, and (ii) to the extent not otherwise expressly
assumed herein, incurred subsequent to the filing of the Bankruptcy Case and prior to the Closing;

                            (k)   any Liability or amounts payable to any security holder of Seller or any
of its Affiliates;

                            (l)   any Liability of Seller arising out of the Agreement or any Ancillary
Agreement;

                            (m)   any and all Liabilities of Seller to any Employee; and

                            (n)   any Liability not specified as an Assumed Liability.

                                               ARTICLE 3
                                             CONSIDERATION

        3.1   Purchase Price. In consideration of the sale of the Acquired Assets to Buyer, and
upon the terms and subject to the conditions set forth herein, the aggregate purchase price (the
“Purchase Price”) to be paid by Buyer to Seller for the Acquired Assets is (i) $3,999,999.99 plus (ii)
the assumption by Buyer of the Assumed Liabilities.

         3.2       Purchase Price Deposit.

                       (a)    On October 12, 2018, Buyer deposited with Seller, pursuant to Section
3.2(b), by wire transfer of immediately available funds, an amount equal to $300,000 (the “Deposit”).
The Deposit shall be deposited in a non-interest bearing account maintained by the Escrow Agent (as
defined below) and be distributed as follows:

                               (i)    upon the Closing, the Deposit shall be delivered to Seller as
partial consideration for the Purchased Assets;


                                                       7
DM_US 155473279-19.104097.0012
               Case 18-51222-btb      Doc 7        Entered 10/26/18 16:11:24   Page 14 of 65


                               (ii)   if this Agreement is terminated by Seller pursuant to Section
11.1(d), the Deposit shall be delivered to Seller; and

                               (iii) if this Agreement is terminated pursuant to ARTICLE 11 for any
reason other than as described in Section 3.2(a)(ii), the Deposit shall be returned to Buyer immediately
after such termination, and in no event later than three (3) Business Days after such termination.

                            (b)   Deposit Terms.

                             (i)     The Deposit shall be held in escrow in a non-interest bearing
account with Equity Partners HG, LLC (the “Escrow Agent”) pending the disbursement of such
Deposit in accordance with the terms of this Agreement.

                              (ii)    Escrow Agent shall disburse amounts from the Deposit if any,
upon delivery by Seller and Buyer to Escrow Agent, of joint written instructions executed by an
authorized officer of Buyer and Seller directing Escrow Agent to deliver to Seller or Buyer, as the case
may be, an amount equal to the amount to which it is entitled. Upon receipt of the joint written
instructions, Escrow Agent shall release by wire transfer to an account or accounts designated by
Seller or Buyer, as the case may be, the amount specified in the joint written instructions.

                             (iii) Notwithstanding anything to the contrary contained in this
Agreement, in the event of a dispute concerning the Deposit, the Escrow Agent shall not disburse any
amounts from the Deposit until its receipt of joint written instructions from Seller and Buyer as set
forth hereinabove or an Order of a court of competent jurisdiction directing the disbursement of the
Deposit.

         3.3       Allocation of Purchase Price.

                       (a)     Within 10 days before the Closing Date, Buyer shall deliver to Seller for
Seller’s review and approval (not to be unreasonably withheld, conditioned, delayed or denied) a
statement (the “Allocation Statement”) allocating, for tax purposes, the Purchase Price and any other
items that are treated as additional purchase price for tax purposes among the Acquired Assets. The
Allocation Statement shall be reasonable and prepared in accordance with Section 1060 of the Code
and the Treasury Regulations promulgated thereunder.

                      (b)     The Parties hereby agree to (i) be bound by the Allocation Statement,
(ii) act in accordance with the Allocation Statement in connection with the preparation, filing and
audit of any Tax Return (including, without limitation, in the filing of IRS Form 8594 and any other
corresponding Tax forms), and (iii) take no position inconsistent with the Allocation Statement
for any Tax purpose (including, without limitation, in any audit, judicial or administrative proceeding)
unless otherwise required by applicable law or pursuant to the good faith resolution of a tax contest.

        3.4    Withholding Tax. Buyer shall be entitled to deduct and withhold from the Purchase
Price all Taxes that Buyer may be required to deduct and withhold under any provision of Tax Law.
All such withheld amounts shall be treated as delivered to Seller hereunder.




                                                        8
DM_US 155473279-19.104097.0012
             Case 18-51222-btb      Doc 7    Entered 10/26/18 16:11:24        Page 15 of 65


                                         ARTICLE 4
                         REPRESENTATIONS AND WARRANTIES OF SELLER

       Except as set forth in the schedules delivered by Seller herewith (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof and shall qualify any representation made
herein to the extent of the disclosure contained in the corresponding section of the Disclosure
Schedules, Seller hereby represents and warrants to Buyer, to the best of Seller’s knowledge, to the
extent not (i) otherwise known or disclosed to Buyer, (ii) set forth in the documents in the data room
provided to Buyer or (iii) set forth in the documents located at the Owned Real Property, as follows:

        4.1     Organization; Standing and Power. Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of Nevada (and
Mississippi, with respect to Hickory Leasing LLC). Seller has all requisite corporate power and
authority to own, lease and, subject to the provisions of the Bankruptcy Code applicable to debtors
in possession, operate its properties, and to carry on the Business as now being conducted by Seller.
Subject to entry of the Sale Order, Seller has the power and authority to execute, deliver and
perform this Agreement and all writings relating hereto. Except as a result of the commencement
of the Bankruptcy Case, Seller is qualified to do Business and is in good standing in each
jurisdiction where the character of the Business or nature of its owned property operated in
connection with the Business makes such qualification necessary, except for such failure to be so
qualified or in good standing as would not, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the Business, taken as a whole.

        4.2     Validity and Execution. The execution, delivery and performance of this Agreement
by Seller and the consummation by Seller of the transactions contemplated herein have been duly and
validly authorized by all required corporate action in respect thereof. This Agreement has been duly
executed and delivered by Seller, and each other Ancillary Agreement to which Seller is a party will
be duly and validly executed and delivered by Seller at the Closing and, subject to requisite
Bankruptcy Court approval, will constitute the valid and binding obligations of Seller enforceable
against it in accordance with their respective terms.

        4.3    No Conflicts. Subject to the entry of the Sale Order, the consummation of the
transactions herein contemplated, and the performance of, fulfillment of and compliance with the
terms and conditions hereof by Seller will not: (i) conflict with or result in a breach of the certificate
of organization or operating agreement of Seller; (ii) violate any Law applicable to Seller, or (iii)
violate or conflict with or constitute a default under any Contract to which Seller is a party or by
which Seller or its assets or properties may be bound; except in the cases of clauses (ii) and (iii)
above, such violations, conflicts or defaults as would not, individually or in the aggregate, reasonably
be expected to have a material adverse effect on the Business, taken as a whole.

        4.4     Title to and Use of Acquired Assets. Seller owns all of the Acquired Assets, and, upon
Closing, Buyer will be vested, to the maximum extent permitted by Sections 363 and 365 of the
Bankruptcy Code, with good and valid title to the Acquired Assets free and clear of all Liens, Claims,
Interests and Encumbrances, other than Assumed Liabilities and Permitted Liens, and subject to the
limitation that certain transfers, assignments, licenses, leases and Permits, and any claim or right or
benefit arising thereunder or resulting therefrom, may require the consent of a third party or
Governmental Authority, which has not been obtained (“Consents”). Seller is not aware of any fact or
circumstance that would prevent or delay any Consent. The Acquired Assets constitute all physical
assets required for Buyer to operate the Business after Closing.
                                                    9
DM_US 155473279-19.104097.0012
               Case 18-51222-btb     Doc 7   Entered 10/26/18 16:11:24        Page 16 of 65


       4.5     Real Property. Except for the Owned Real Property, Seller does not own any real
property, and no other real property is required for, or useful in, the conduct of the Business.

        4.6     Permits. Seller holds all Permits necessary to carry on the Business in the ordinary
course of business or to own or lease any of its property or assets utilized by it as such property or
assets are currently owned, leased or utilized, except to the extent that the failure to hold such Permits
(individually or in the aggregate) would not reasonably be expected to have a material adverse effect
on the Business or ability to operate the Business, taken as a whole. To the knowledge of Seller,
Seller is not in default or breach of any Permit material to the Business and no proceeding is pending
or threatened to revoke or limit any Permit material to the Business.

       4.7    Labor Matters. Seller is not a party to or bound by, and has no obligation to
perform (including make payments) under, any labor or collective bargaining agreement or any
Contract with a labor union or labor organization. Seller has no Liabilities owed to present or former
employees.

         4.8       Environmental Matters.

                       (a)    Seller has advised Buyer that the Title V permit for the facility has not
been issued and has advised Buyer to discuss the history of all environmental matters at the plant with
the Mississippi Department of Environmental Quality. All of the following representations and
warranties in this Section 4.8 are limited by the actual information and knowledge available from the
Mississippi Department of Environmental Quality.

                         (b)    Seller has at all times complied and their Business has been conducted,
and the Acquired Assets have at all times complied and been used, in full compliance with all
applicable Environmental Laws, which compliance includes the possession of and compliance with the
terms and conditions of any Environmental Permits. All of such Environmental Permits are set forth
on Schedule 4.8(a). Seller agrees to cooperate with Buyer in the completion of all activities necessary
to effect the transfer of all Environmental Permits from Seller to Buyer;

                        (c)     Seller has not received any written Environmental Claim and there is no
threatened Environmental Claim (a) against Seller, (b) against any Person whose liability for
Environmental Claims Seller may have assumed contractually or by operation of law, or (c) relating to
the Business or the operation or use of the Acquired Assets, and no facts, circumstances or conditions
exist that could give rise to any such Environmental Claim;

                     (d)  there is no Environmental Condition at, under, in the vicinity of or
emanating from, any Owned Real Property;

                      (e)     (i) Seller has not treated, stored, disposed of, arranged for or permitted
the disposal of, transported, handled, or released any substance, including, without limitation, any
Hazardous Materials, or owned or operated Owned Real Property in such manner as have given or
would give rise to any Liabilities (contingent or otherwise) or investigative, corrective or remedial
obligations, pursuant to CERCLA or any other Environmental Laws; (ii) Seller shall not seek
contribution costs from Buyer in the event that corrective or remedial obligations, pursuant to
CERCLA or any other Environmental Laws, are imposed upon Seller or its Affiliates; (iii) there are no
underground storage tanks at the Owned Real Property; (iv) there has been no clean-up of Hazardous
Materials at any Owned Real Property or any other property currently occupied or utilized by Seller or
                                                   10
DM_US 155473279-19.104097.0012
             Case 18-51222-btb     Doc 7     Entered 10/26/18 16:11:24        Page 17 of 65


its Affiliates in the conduct of the Business or the use of the Acquired Assets; (v) there is not
constructed, placed, deposited, Released, stored, disposed, leaching nor located on the Owned Real
Property any polychlorinated biphenyls (“PCBs”) or transformers (except for two pad-mounted
transformers), capacitors, ballasts, or other equipment that contain dielectric fluid containing PCBs, or
any insulating material containing urea formaldehydes; and (vi) no Environmental Lien or land use
limitation has attached to the Owned Real Property or any other property now or formerly operated or
used in connection with the Business and/or the Acquired Assets or otherwise by Seller or its
Affiliates;

                   (f)    Seller has not entered into any consent order or other similar agreement
with any Governmental Authority that imposes obligations under Environmental Laws on Seller or its
Affiliates;

                      (g)     Seller has not either expressly or by operation of Law, assumed or
undertaken any Liability, including, without limitation, any obligation for corrective or Remedial
Action, of any other Person relating to Environmental Laws;

                         (h)    none of the Owned Real Property or any other property now operated or
used in connection with the Business and/or the Acquired Assets or otherwise by Seller is listed or
proposed for listing on the National Priorities List pursuant to CERCLA, or listed on the
Comprehensive Environmental Response Compensation Liability Information System List, or any
similar state list of sites and no condition at such properties exists that, if known to a Governmental
Authority, would qualify such property for inclusion on any such list;

                       (i)    neither this Agreement nor the consummation of the transactions that are
contemplated herein nor the conduct of the Business will result in any obligations for site investigation
or cleanup, or consent to or of any Governmental Authority or third party, pursuant to any of the so
called “transaction triggered” or “responsible property transfer” Environmental Laws or any other
Environmental Law; and

                        (j)     Seller has made available to Buyer all environmental audits,
investigations, reports, permits, registrations and other material environmental documents relating to
Seller that relate to the Owned Real Property, the Business or otherwise that are in the possession of
Seller or its respective environmental consultants and attorneys.

       4.9     Tax Matters. Except as disclosed in the Debtor’s schedules and statements, and the
2018 taxes as disclosed in subsequent Bankruptcy Court filings:

                      (a)     All Tax Returns with respect to the Business required to be filed by
Seller for any taxable period ending on or before the Closing Date and, with respect to any taxable
period beginning before and ending after the Closing Date, the portion of such taxable period ending
on and including the Closing Date have been, or will be, timely filed.

                      (b)    Seller has withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any Employee, creditor, customer, shareholder
or other party, and complied with all information reporting and backup withholding provisions of
applicable Law.

                      (c)     No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Seller.
                                                11
DM_US 155473279-19.104097.0012
             Case 18-51222-btb      Doc 7    Entered 10/26/18 16:11:24      Page 18 of 65


                     (d)     All deficiencies asserted, or assessments made, against Seller as a result
of any examinations by any taxing authority have been fully paid.

                      (e)     There are no Encumbrances for Taxes upon any of the Acquired Assets
nor, to Seller’s knowledge, is any taxing authority in the process of imposing any Encumbrances for
Taxes on any of the Acquired Assets (other than for current Taxes not yet due and payable).

                      (f)    Seller is not a “foreign person” as that term is used in Treasury
Regulations Section 1.1445-2.

       4.10 Insurance. Seller maintains certain property casualty and liability insurance policies.
Such policies are in full force and effect and Seller has paid all premiums on such policies due and
payable prior to the Execution Date.

        4.11 Litigation; Proceedings. Except for the Bankruptcy Case and any and all Actions
arising therefrom or related thereto and Seller’s objection to the taxes assed by Clarke County for the
2016 tax year, there is no Action pending against Seller.

       4.12 Compliance with Laws. Seller has materially complied with, is in compliance with
and has operated the Business in compliance with all applicable Laws and Permits, and Seller has not
received any written notice or other written communication from any Governmental Authority or other
Person (i) asserting any violation of, or failure to comply with, any requirement of any such Law or
Permit or (ii) notifying Seller of the non-renewal, revocation or withdrawal of any such Permit.

       4.13 Due Diligence Materials. All materials furnished by or on behalf of Seller to Buyer as
part of due diligence or otherwise as an inducement for Buyer to consummate the transactions
contemplated herein are true and correct copies and complete in all material respects.

      4.14 Warranties Are Exclusive. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER SELLER NOR ANY AFFILIATE OF SELLER HAS MADE OR MAKES
ANY REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, AT LAW
OR IN EQUITY, IN RESPECT OF ANY MATTER RELATING TO ITS ASSETS (INCLUDING
THE ACQUIRED ASSETS), LIABILITIES (INCLUDING THE ASSUMED LIABILITIES) OR
OPERATIONS, INCLUDING, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE, OR NON-INFRINGEMENT, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED AND
NONE SHALL BE IMPLIED AT LAW OR IN EQUITY. BUYER HEREBY ACKNOWLEDGES
AND AGREES THAT BUYER IS PURCHASING THE ACQUIRED ASSETS ON AN “AS IS,
WHERE IS” BASIS AFTER GIVING EFFECT TO THE TERMS CONTAINED HEREIN.

                                         ARTICLE 5
                          REPRESENTATIONS AND WARRANTIES OF BUYER

         Buyer represents and warrants to Seller as follows:

        5.1    Organization, Standing and Power. Buyer is duly organized, validly existing and in
good standing under the laws of the Mohegan Tribe. Buyer has all requisite entity power and
authority to execute, deliver and perform this Agreement and all writings relating hereto.


                                                   12
DM_US 155473279-19.104097.0012
             Case 18-51222-btb        Doc 7   Entered 10/26/18 16:11:24         Page 19 of 65


        5.2     Authorization and Validity. The execution, delivery and performance of this
Agreement by Buyer and the consummation by Buyer of the transactions contemplated herein have
been duly and validly authorized by all required corporate action in respect thereof. This Agreement
has been duly executed and delivered by Buyer, and each other Ancillary Agreement to which
Buyer is a party will be duly and validly executed and delivered by Buyer at the Closing and
will constitute the valid and binding obligations of Buyer enforceable against it in accordance with
their respective terms.

        5.3     No Conflicts. The consummation of the transactions herein contemplated, and the
performance of, fulfillment of and compliance with the terms and conditions hereof by Buyer will not:
(i) conflict with or result in a breach of the certificate of incorporation or bylaws of Buyer; (ii) violate
any Law, or (iii) violate or conflict with or constitute a default under any Contract to which Buyer is a
party or by which Buyer or its assets or properties may be bound.

        5.4     No Brokers or Finders. No agent, broker, finder or investment or commercial
banker, or other Person or firm engaged by, or acting on behalf of, Buyer in connection with the
negotiation, execution or performance of this Agreement or the transactions contemplated by this
Agreement is or will be entitled to any brokerage or finder’s or similar fees or other commissions as a
result of this Agreement or such transactions for which Seller will be responsible.

       5.5    No Other Representations and Warranties. Except for the representations and
warranties contained in this ARTICLE 5, neither Buyer nor any other Person authorized by
Buyer makes any other express or implied representation or warranty on behalf of Buyer.

                                            ARTICLE 6
                                 COVENANTS AND OTHER AGREEMENTS

        6.1     Commercially Reasonable Efforts. Prior to the Closing, each Party shall use
commercially reasonable efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement, including to (i) obtain any other consents or approvals as are
necessary in connection with the consummation of the transactions contemplated hereby, (ii) effect
all registrations and filings as are necessary or desirable in connection with the consummation of the
transactions contemplated hereby, (iii) defend any lawsuits or other legal proceedings, whether
judicial or administrative, whether brought by private parties or Governmental Authorities or
officials, challenging this Agreement or the consummation of the transactions contemplated hereby,
and (iv) furnish to each other such information and assistance and to consult with each other with
respect to the terms of any registration, filing, application or undertaking as may be reasonably
requested in connection with the foregoing. The Parties shall not willfully take any action that has, or
is reasonably likely to have, the effect of delaying, impairing or impeding the receipt of any such
required consents, authorizations, orders and approvals. Notwithstanding the foregoing, the Parties
recognize that Seller is administratively insolvent.

        6.2     Access to Records and Properties. Prior to the Closing, Seller shall (i) provide Buyer
and its officers, attorneys, accountants, and other authorized representatives reasonable access, during
normal Business hours upon reasonable notice, to the facilities, offices and personnel of Seller, the
books and records of Seller, the Acquired Assets, and all information reasonably requested by Buyer
with respect to any Contract so as to afford Buyer a full opportunity to make such review,
examination, and investigation of the Acquired Assets and Contracts as Buyer determines is
                                                    13
DM_US 155473279-19.104097.0012
             Case 18-51222-btb       Doc 7    Entered 10/26/18 16:11:24         Page 20 of 65


reasonably necessary in connection with the consummation of the transactions contemplated hereby,
(ii) permit Buyer to contact the vendors, manufacturers, suppliers, contractors, licensors, customers
and others having Business relations with Seller and, as reasonably requested by Buyer from time to
time, use reasonable efforts to facilitate such contacts by Buyer, (iii) furnish Buyer with such
financial and operating data and other information with respect to the condition (financial or
otherwise), Businesses, assets, properties, prospects or operations of Seller as Buyer shall reasonably
request, and (iv) permit Buyer to make such reasonable inspections and copies thereof as Buyer may
require; provided, however, Buyer shall use reasonable efforts to prevent any such inspection from
unreasonably interfering with the operation of the Business or the duties of any employee of Seller.
Notwithstanding anything in this Agreement or in any Ancillary Agreement to the contrary, no such
access, information or cooperation shall be permitted or required to the extent that it would require
Seller to disclose information subject to attorney-client privilege or would be prohibited by Law.

        6.3     Conduct of Business Prior to Closing. Except as expressly contemplated by this
Agreement, except as expressly required under the Bankruptcy Code or other applicable Law or any
ruling or order of the Bankruptcy Court and/or except to the extent waived by Buyer’s prior written
consent, Seller shall (i) not, directly or indirectly, sell or otherwise transfer or dispose, or offer, agree
or commit (in writing or otherwise) to sell or otherwise transfer or dispose of any of the Acquired
Assets, (ii) not, directly or indirectly, permit, offer, agree or commit to permit, any of the Acquired
Assets to become subject, directly or indirectly, to any Lien, Claim, Interest or Encumbrance, except
for Permitted Liens, and other than pursuant to the DIP Financing, (iii) taking into account Seller’s
status as a debtor-in-possession in the Bankruptcy Case, preserve intact the Business, and (vi) not
file any motion with the Bankruptcy Court to take any action inconsistent with this Agreement,
including, without limitation, this Section 6.3. Without limiting any Party’s rights or obligations
under this Agreement, the Parties understand and agree that (A) nothing contained in this Agreement
shall give Buyer, directly or indirectly, the power to control or direct the operations of Seller, or the
Business prior to the Closing and (B) prior to the Closing, Seller shall exercise consistent with, and
subject to the terms and conditions of this Agreement, complete control and supervision of its
operations.

         6.4   Governmental Authority Matters. All analyses, appearances, meetings, discussions,
presentations, memoranda, briefs, filings, arguments, and proposals made by or on behalf of Seller
before any Governmental Authority or the staff or regulators of any Governmental Authority, in
connection with the transactions contemplated by this Agreement (but, for the avoidance of doubt, not
including any disclosure that is not permitted by Law or that would require disclosure by a Party of
information subject to the attorney-client privilege) shall be disclosed to Buyer in advance of any
filing, submission or attendance, it being the intent that the Parties will consult and cooperate with one
another, and consider in good faith the views of one another, in connection with any such analyses,
appearances, meetings, discussions, presentations, memoranda, briefs, filings, arguments, and
proposals. Seller shall give notice to Buyer with respect to any meeting, discussion, appearance or
contact with any Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide Buyer with the opportunity to attend and participate in
such meeting, discussion, appearance or contact.

         6.5   Release of Liens. As promptly as possible following the date hereof, Seller shall use its
commercially reasonable efforts to take any and all actions necessary to permit Buyer to obtain clear
title to the Acquired Assets free of all Liens, Claims, Interests, and Encumbrances, other than those
specifically agreed to by Buyer in connection with the Assumed Liabilities, and Seller will deliver or

                                                     14
DM_US 155473279-19.104097.0012
               Case 18-51222-btb      Doc 7    Entered 10/26/18 16:11:24       Page 21 of 65


cause to be delivered to Buyer termination statements, releases, and other appropriate evidence
requested by Buyer to effect that all Liens have been terminated and released prior to Closing.

         6.6       Notification.

                        (a)     Seller shall promptly notify Buyer, and Buyer shall promptly notify Seller,
of any litigation, arbitration or administrative proceeding pending or, to their knowledge, threatened
against Seller or Buyer, as the case may be, that challenges or would materially affect the transactions
contemplated hereby.

                       (b)     Seller shall provide prompt written notice to Buyer of any change in any
of the information contained in the representations and warranties and covenants made by Seller in
ARTICLE 4 hereof, the due diligence information provided by Seller to Buyer, or any exhibits or
schedules referred to herein or attached hereto and shall promptly furnish any information that Buyer
may reasonably request in relation to such change; provided, however, that such notice shall not
operate to cure any breach of the representations and warranties made by Seller in ARTICLE 4 hereof
or any exhibits or schedules referred to herein or attached hereto.

                        (c)    Seller shall promptly notify Buyer, and Buyer shall promptly notify Seller,
of the actual or prospective occurrence of a Material Adverse Effect.

       6.7     No Inconsistent Action. Neither Buyer nor Seller shall take any action that is
materially inconsistent with its obligations under this Agreement.

        6.8     Bankruptcy Matters. Seller shall use its best efforts to satisfy all of the conditions
stated in Section 9.2.

       6.9   Insurance. Seller shall maintain in full force and effect insurance covering the
Acquired Assets through the Closing Date.

                                               ARTICLE 7
                                                TAXES

         7.1       Taxes Related to Purchase of Acquired Assets.

                      (a)     Buyer shall be responsible for and timely pay all transfer, sales, use,
conveyance, recording and similar Taxes, including all such state and local Taxes, incurred in
connection with the transfer of the Acquired Assets, and all recording and filing fees (collectively,
“Transaction Taxes”), that are imposed solely as a result of the sale, transfer, assignment and
delivery of the Acquired Assets. Notwithstanding the time period in Section 3.3(a) relating to the
Allocation Statement, Buyer and Seller shall cooperate to (i) determine the amount of Transaction
Taxes payable in connection with the transactions contemplated under this Agreement, and (ii)
prepare and file any and all required Tax Returns for or with respect to such Transaction Taxes with
any and all appropriate taxing authorities. Buyer and Seller shall cooperate in providing each other
with any appropriate certification and other similar documentation relating to any exemption from
Transaction Taxes (including any appropriate resale exemption certifications), as provided under
applicable Law.

                        (b)    Subject to Section 7.1(a), on the Closing Date, Seller shall be solely
responsible for all sales Taxes, use Taxes, payroll Taxes, and other Taxes that are then due and owing
                                                   15
DM_US 155473279-19.104097.0012
             Case 18-51222-btb     Doc 7    Entered 10/26/18 16:11:24       Page 22 of 65


by Seller with respect to the Acquired Assets and the Business and are attributable to Tax periods or
portions thereof commencing on or after the Petition Date and ending on the Closing Date; provided,
however, Seller shall not be obligated to pay any such Tax that is disputed in good faith by Seller,
as long as appropriate reserves have been established in accordance with GAAP. Subject to
Section 7.1(a), all sales Taxes, use Taxes, payroll Taxes, real property Taxes, personal property
Taxes and other ad valorem Taxes with respect to the Acquired Assets that accrue during, or are
attributable to, the period on or prior to the Closing Date shall remain an obligation of Seller. All
sales Taxes, use Taxes, payroll Taxes, real property Taxes, personal property Taxes and other ad
valorem Taxes with respect to the Acquired Assets that both accrue and are due after the Closing Date
shall be paid by Buyer. For purposes of this Agreement, whenever it is necessary to determine the
liability for any such Taxes subject to this Section 7.1(b) for a taxable period that begins before the
Closing Date and ends after the Closing Date (a “Straddle Period”), the Taxes for the portion of the
Straddle Period ending on and including the date immediately prior to the Closing Date, which Seller
shall pay, and for the portion of the Straddle Period beginning on the Closing Date, which Buyer shall
pay, shall be deemed to be the amount of such Tax for the entire Straddle Period multiplied by a
fraction the numerator of which is the number of calendar days during the Straddle Period before and
including the date immediately prior to the Closing Date, or the number of calendar days during
the Straddle Period beginning on the Closing Date, as applicable, and the denominator of which is the
number of calendar days in the entire Straddle Period. Buyer and Seller shall cooperate and prepare
and file any and all required Tax Returns with respect to Taxes subject to this Section 7.1(b). To the
extent that Buyer pays any amount of Taxes apportioned to the portion of the applicable Straddle
Period ending on the Closing Date, Seller shall reimburse Buyer within thirty (30) days after a written
request delivered by Buyer to Seller for such portion of such Taxes. To the extent that Seller pays any
amount of Taxes apportioned to the portion of the applicable Straddle Period beginning on the day
after the Closing Date, Buyer shall reimburse Seller within thirty (30) days after a written request
delivered by Seller to Buyer for such portion of such Taxes.

       7.2     Waiver of Bulk Sales Laws. To the greatest extent permitted by applicable Law,
Buyer and Seller hereby waive compliance with the terms of any bulk sales or similar Laws in any
applicable jurisdiction in respect of the transactions contemplated by this Agreement. Pursuant to
Section 363(f) of the Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of
any and all Encumbrances, other than Permitted Encumbrances, in each case pursuant to Section
363(f) of the Bankruptcy Code, whether arising prior to or subsequent to the date on which the
Bankruptcy Case was commenced, including any Liens or claims arising out of the “bulk-transfer”
Laws.

                                         ARTICLE 8
                                 BANKRUPTCY COURT MATTERS

        8.1     Consultation with Buyer. Except to the extent filings must be made on an emergency
basis in the reasonable judgment of Seller, Seller shall provide Buyer a draft of any motions, orders
or other pleadings that Seller proposes to file with the Bankruptcy Court related in any way to this
Agreement or the transactions contemplated herein, including the motion to approve the Sale Order, no
later than three (3) Business Days prior to the filing thereof with the Bankruptcy Court. All such
motions, orders, and other pleadings shall be filed by Seller only in a form that is reasonably
acceptable to Buyer.

                                    ARTICLE 9
               CONDITIONS PRECEDENT TO PERFORMANCE BY THE PARTIES
                                        16
DM_US 155473279-19.104097.0012
             Case 18-51222-btb     Doc 7    Entered 10/26/18 16:11:24        Page 23 of 65


       9.1       Conditions Precedent to Performance by Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the fulfillment, at or
before the Closing, of the following conditions, any one or more of which (other than the conditions
contained in Section 9.1(c) and Section 9.1(d), except as expressly provided therein) may be waived
by Seller, in its sole and absolute discretion:

                       (a)     Representations and Warranties of Buyer. The representations and
warranties of Buyer contained in ART IC LE 5 that are not qualified by materiality shall be true
and correct in all material respects on and as of the Closing, except to the extent expressly made as of
an earlier date, in which case as of such earlier date, and the representations and warranties of Buyer
contained in ARTIC LE 5 that are qualified by materiality shall be true and correct in all respects on
and as of the Closing, except to the extent expressly made as of an earlier date, in which case as of
such earlier date.

                       (b)    Performance of the Obligations of Buyer. Buyer shall have performed
and complied in all material respects with all covenants and obligations required under this Agreement
to be performed by Buyer on or before the Closing Date (except with respect to obligations that Buyer
is to perform as of the Closing under this Agreement (including, without limitation, the obligation to
pay the Purchase Price)).

                    (c)     Bankruptcy Court Approval. The Sale Order shall have been entered
by the Bankruptcy Court and shall not be subject to a stay.

                      (d)    No Violation of Orders. No preliminary or permanent injunction or
other order of any court or Governmental Authority or Law that prevents the consummation of the
transactions contemplated hereby shall be in effect.

For the avoidance of doubt, there shall be no conditions precedent to Seller’s obligation to
consummate the transactions contemplated by this Agreement, except for those conditions precedent
specifically set forth in this Section 9.1.

        9.2    Conditions Precedent to the Performance by Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the fulfillment, at or
before the Closing, of the following conditions, any one or more of which (other than the conditions
contained in Section 9.2(c) and Section 9.2(d), except as expressly provided therein) may be
waived by Buyer, in its sole and absolute discretion:

                        (a)    Representations and Warranties of Seller. The representations and
warranties of Seller contained in ARTICLE 4 that are not qualified by materiality shall be true and
correct in all material respects on and as of the Closing, except to the extent expressly made as of an
earlier date, in which case as of such earlier date, and the representations and warranties of Seller
contained in ARTICLE 4 that are qualified by materiality shall be true and correct in all respects on
and as of the Closing, except to the extent expressly made as of an earlier date, in which case as of
such earlier date.

                        (b)     Performance of the Obligations of Seller. Seller shall have performed
and complied in all material respects with all covenants and obligations required by Seller under this
Agreement that are to be performed by Seller on or before the Closing Date (except with respect to
obligations that Seller is to perform as of the Closing under this Agreement).
                                                  17
DM_US 155473279-19.104097.0012
             Case 18-51222-btb        Doc 7   Entered 10/26/18 16:11:24      Page 24 of 65


                            (c)   Bankruptcy Court Approval.

                            (i)     Each of (A) Hickory Operating 1 LLC; (B) Hickory Operating 2
LLC; (C) Hickory Operating 3 LLC; and (D) Hickory Leasing LLC shall have commenced a chapter
11 bankruptcy case (the “Additional Bankruptcy Cases”).

                            (ii)   The Bankruptcy Court shall have entered a final, non-appealable
Sale Order in a form acceptable to Buyer in its reasonable discretion, and shall not be subject to a
stay.

                              (iii) Each Seller shall have provided actual notice of a revised motion
to approve the Sale Order, in a form acceptable to Buyer in its reasonable discretion, to all parties in
interest in the Bankruptcy Case, as determined by Buyer in its reasonable discretion.

                              (iv)   The Bankruptcy Court shall have entered a final, non-appealable
order, in a form acceptable to Buyer in its sole direction, authorizing Seller’s entry into that certain
Exclusivity Letter (the “Exclusivity Letter”), dated as of the date hereof, with Buyer.

                               (v)     For purposes of the transactions contemplated hereby only, the
Bankruptcy Court shall have entered a final, non-appealable order, in a form acceptable to Buyer in its
sole discretion, recharacterizing that certain Master Lease Agreement, dated May 12, 2017, between
UTICA Leaseco, LLC, as Lessor, and BTH, as Lessee, (the “UTICA Lease”) as a disguised secured
financing transaction, such that all property subject to the UTICA Lease is deemed property of Seller’s
bankruptcy estate that may be sold pursuant to Section 363 of the Bankruptcy Code (the
“Recharacterization Order”). Should the transactions contemplated hereby not close for whatever
reason, the recharacterization of the UTICA Lease as a secured financing transaction shall not be
binding on UTICA or any other party-in-interest and shall not constitute a judicial determination
regarding the characterization of the UTICA Lease.

                      (d)    No Violation of Orders. No preliminary or permanent injunction or
other order of any court or Governmental Authority or Law that prevents the consummation of the
transactions contemplated hereby shall be in effect.

                       (e)   Real Property Survey. Buyer shall have obtained (at Buyer’s expense)
an as-built survey of the Owned Real Property, dated not more than three (3) months prior to Closing
and prepared by a duly licensed surveyor in the State of Mississippi, and such survey shall not deviate
in any material way from the as-built survey of the Owned Real Property that was prepared in or
around 2010.

                      (f)    Delivery of Agreements. Seller shall have delivered all agreements
(including the Ancillary Agreements) required by this Agreement to be delivered to Buyer before the
Closing.

                       (g)     Material Adverse Effect. At the Closing Date, there is no, and since the
date hereof, there has not been a Material Adverse Effect.

For the avoidance of doubt, there shall be no conditions precedent to Buyer’s obligation to
consummate the transactions contemplated by this Agreement (including any financing or due
diligence condition), except for those conditions precedent specifically set forth in this Section 9.2.

                                                    18
DM_US 155473279-19.104097.0012
             Case 18-51222-btb          Doc 7     Entered 10/26/18 16:11:24          Page 25 of 65


                                              ARTICLE 10
                                        CLOSING AND DELIVERIES

        10.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place remotely on a Business Day mutually acceptable to the Parties (but as
promptly as practicable and in any event no later than November 23, 2018 (the date the Closing
occurs being the “Closing Date”). The Closing shall be deemed to have occurred as of 12:01 a.m.
(Pacific time) on the Closing Date.

          10.2     Seller’s Deliveries. At the Closing (or prior thereto), Seller shall:

                            (a)    deliver and place Buyer in full possession and control of the Acquired
Assets;

                        (b)    execute and deliver to Buyer (i) the Bill of Sale, and (ii) such
additional bills of sale, endorsements, assignments and other instruments of transfer and conveyance
as may be reasonably requested by Buyer and required under applicable Law to convey valid,
marketable title of the Acquired Assets to Buyer free and clear of all Liens, Claims, Interests or
Encumbrances (other than Permitted Liens);

                      (c)     deliver to Buyer a fully executed special warranty deed in a form
acceptable to Buyer and sufficient to effect the transfer of the Owned Real Property to Buyer;

                            (d)    deliver to Buyer fully executed affidavits in the forms attached hereto as
Exhibit 10.2(d);

                       (e)   deliver to Buyer a completed and fully executed Request for Transfer of
Permit for the Mississippi Department of Environmental Quality/Office of Pollution Control, in a form
acceptable to Buyer and sufficient for Buyer to effect the transfer of the Baseline General Permit, Air
Permit to Construct, and Construction General Permit, from Seller;

                       (f)    deliver an officer’s certificate, duly executed by a senior officer of
Seller, certifying the matters set forth in Section 9.2(a) and Section 9.2(b), in a form reasonably
satisfactory to Buyer; and

                            (g)    execute such documents as are necessary to effect the transactions
contemplated hereby.

          10.3     Buyer’s Deliveries. At the Closing (or prior thereto), Buyer shall:

                      (a)    pay the Purchase Price, less the amount of the Deposit being released to
Seller on the Closing Date pursuant to Section 3.2, by wire transfer of immediately available funds to
an account designated by Seller prior to the Closing;

                       (b)      deliver a certificate, duly executed by a senior officer of Buyer,
certifying the matters set forth in Section 9.1(a) and Section 9.1(b) in a form reasonably satisfactory to
Seller; and

                            (c)    execute such documents as are necessary to effect the transactions
contemplated hereby.
                                                        19
DM_US 155473279-19.104097.0012
             Case 18-51222-btb           Doc 7    Entered 10/26/18 16:11:24     Page 26 of 65


        10.4 Possession. Right to possession of the Acquired Assets shall transfer to Buyer on the
Closing Date. Seller shall transfer and deliver to Buyer on the Closing Date such keys, locks and safe
combinations and other similar items as Buyer may reasonably require to obtain occupation and
control of the Acquired Assets, and shall also make available to Buyer at their then existing
locations the originals of all documents in Seller’s actual possession that are required to be
transferred to Buyer by this Agreement.

                                                  ARTICLE 11
                                                 TERMINATION

       11.1 Termination. This Agreement may be terminated only in accordance with this
Section 11.1. This Agreement may be, or, as applicable, shall be, terminated at any time before the
Closing as follows:

                            (a)   by mutual written consent of Seller and Buyer;

                     (b)     automatically and without any action or notice by Seller to Buyer, or
Buyer to Seller, immediately upon:

                            (i)    the issuance of a final and non-appealable order, decree, or ruling
by a Governmental Authority to permanently restrain, enjoin or otherwise prohibit the Closing; or

                                  (ii)    approval by the Bankruptcy Court of an Alternate Transaction.

                            (c)   by Buyer:

                            (i)     if the transactions contemplated by this Agreement are not
considered a “Qualified Bid” (as such term is defined in the bidding procedures approved by the
Bankruptcy Court) within 14 days after the date of this Agreement;

                               (ii)   if Seller pursues an alternative transaction that in any way
conflicts with the transactions contemplated by this Agreement;

                               (iii) if the Bankruptcy Court has not entered a final, non-appealable
order authorizing Seller’s entry into the Exclusivity Letter on or prior to October 22, 2018;

                                  (iv)    if the Additional Bankruptcy Cases have not been commenced on
or prior to October 26, 2018;

                                  (v)     if the Recharacterization Order has not been entered on or prior
to November 13, 2018;

                             (vi)   if the Bankruptcy Court has not entered a final, non-appealable
Sale Order on or prior to November 13, 2018;

                             (vii) if the Closing has not occurred on or prior to the date
specified in Section 10.1 (the “Termination Date”); provided, however, that the Buyer’s right to
terminate this Agreement shall not be available if Buyer’s failure to fulfill any obligation under this
Agreement is the cause of, or resulted in, the failure of the Closing to occur on or prior to the
Termination Date;
                                                       20
DM_US 155473279-19.104097.0012
             Case 18-51222-btb        Doc 7    Entered 10/26/18 16:11:24        Page 27 of 65


                                 (viii) if Seller has breached any portion of the Exclusivity Agreement;

                               (ix)   if Seller has breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this Agreement, which breach
or failure to perform is not curable or able to be performed, or, if curable or able to be performed, is
not cured or performed prior to the then-applicable Termination Date; provided, however, that (1)
Buyer is not in material breach of any of its representations, warranties, covenants or agreements
contained herein or in the Sale Order, (2) Buyer notifies Seller in writing of its intention to exercise its
rights under this Section (c) as a result of the breach (the “Buyer Termination Notice”), and (3)
Buyer specifies in the Buyer Termination Notice the representation, warranty, covenant or agreement
contained herein of which Seller is allegedly in breach; or

                             (x)    if, prior to the Closing, the Bankruptcy Case is converted into a
case under Chapter 7 of the Bankruptcy Code or dismissed, or if a trustee or examiner with expanded
powers is appointed in the Bankruptcy Case or the chapter 11 case of any Seller.

                       (d)     by Seller, if Buyer has breached or failed to perform any of its
representations, warranties, covenants or other agreements contained in this Agreement, which breach
or failure to perform is not curable or able to be performed, or, if curable or able to be performed, is
not cured or performed prior to the then-applicable Termination Date; provided, however, that (1)
Seller is not in material breach of any of its representations, warranties, covenants or agreements
contained herein or in the Sale Order, (2) Seller notifies Buyer in writing of its intention to exercise its
rights under this Section 11.1(d) as a result of the breach (the “Seller Termination Notice”), and (3)
Seller specifies in Seller Termination Notice the representation, warranty, covenant or agreement
contained herein of which Buyer is allegedly in breach; and

                       (e)     by Seller if Seller reasonably determines in good faith based upon
the advice of outside counsel that continued performance under this Agreement would be inconsistent
with the exercise of its fiduciary duties under applicable law; provided that Seller provide such notice
of such determination to the Buyer within one (1) Business Day thereof.

Each condition set forth in this Section 11.1 pursuant to which this Agreement may be terminated
shall be considered separate and distinct from each other such condition. If more than one of the
termination conditions set forth in this Section 11.1 is applicable, the applicable Party may choose
the termination condition pursuant to which this Agreement is to be terminated. The Parties
acknowledge and agree that no notice of termination or extension of the Termination Date provided
pursuant to this Section 11.1 shall become effective until five (5) calendar days after the delivery of
such notice to the other parties, and only if such notice shall not have been withdrawn during such
five (5) calendar day period or otherwise become invalid.

       11.2 Effect of Termination. In the event of termination pursuant to Section 11.1, this
Agreement shall become null and void and have no effect, and no Party shall have any liability to the
other Party except (a) nothing herein shall relieve either Party from liability for any breach of this
Agreement occurring prior to such termination and (b) with respect to the provisions of ARTICLE 11
and ARTICLE 12, which shall expressly survive termination hereof.




                                                     21
DM_US 155473279-19.104097.0012
             Case 18-51222-btb           Doc 7   Entered 10/26/18 16:11:24    Page 28 of 65


                                               ARTICLE 12
                                             MISCELLANEOUS

        12.1 Survivability of Representations, Warranties, and Covenants. The representations,
warranties, and covenants made by Seller and Buyer in this Agreement will survive without limitation
as to time.

         12.2      Further Assurances.

                     (a)    After the Closing, each Party shall, at the request of the other Party,
execute and deliver any further instruments or documents and take all such further action as the
requesting Party may reasonably request in order to evidence the consummation of the transactions
contemplated hereby.

                      (b)      After the Closing, Seller shall promptly transfer or deliver to Buyer
cash, checks (which shall be properly endorsed) or other property that Seller may receive in respect
of any deposit, prepaid expense, receivable or other item that constitutes part of the Acquired Assets
or relates to the Assumed Liabilities. After the Closing, Buyer shall promptly transfer or deliver to
Seller Cash, checks (which shall be properly endorsed) or other property that Buyer may receive in
respect of any item that is an Excluded Asset or relates to the Excluded Liabilities.

                      (c)    From and after the Closing Date, Buyer and Seller shall furnish or
cause to be furnished to each other, upon reasonable request, as promptly as practicable, such
information and reasonable assistance relating to the Acquired Assets (including reasonable access
to books and records and employees who have direct knowledge regarding the Acquired Assets) as
is reasonably necessary for (i) the filing of all Tax Returns, the making of any election relating to
Taxes, the preparation for any audit by any taxing authority, and the prosecution or defense of any
claim, suit or proceeding relating to any Tax; (ii) winding down Seller’s operations, and (iii) any
other reasonable business purpose relating to (x) Seller’s ownership of the Acquired Assets or the
Assumed Liabilities before the Closing or (y) Buyer’s ownership of the Acquired Assets or the
Assumed Liabilities on and after the Closing.

                         (d)     After the date hereof, each Seller shall cooperate with Buyer and use
its best efforts to effect the transfer of all Permits to Buyer.

       12.3 Successors and Assigns. This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and shall be binding upon the Parties and their respective
successors and permitted assigns and any trustee appointed in any of the Bankruptcy Case or
subsequent chapter 7 case and Seller, if the Bankruptcy Case is dismissed. Neither this Agreement
nor any of the rights, interests or obligations hereunder may be transferred or assigned (including by
operation of Law in connection with a merger or sale of stock, or sale of substantially all the assets, of
a Person) by any of the Parties without the prior written consent of the other Party (which consent
may be granted, withheld, conditioned or delayed in such other Party’s sole and absolute discretion),
and any attempted assignment in contravention or breach of the foregoing shall be void and of no
force or effect; provided, however, that no consent shall be required in connection with any
assignment by any Party of its rights under this Agreement to its lenders or an Affiliate.

        12.4 Governing Law; Consent to Jurisdiction. This Agreement and any claim related
directly or indirectly to this Agreement shall be governed by and construed in accordance with the
                                                      22
DM_US 155473279-19.104097.0012
             Case 18-51222-btb      Doc 7    Entered 10/26/18 16:11:24        Page 29 of 65


laws of the State of New York, without regard to the principles of conflicts of law thereof that would
defer to the substantive laws of any other jurisdiction. The parties agree that, during the period from
the Execution Date until the date on which the Bankruptcy Case is closed or dismissed (the
“Bankruptcy Period”), the Bankruptcy Court shall have exclusive jurisdiction to resolve any
controversy, claim or dispute arising out of or relating to this Agreement or any other agreement
entered into in connection herewith. After the Bankruptcy Period, any action or proceeding with
respect to such controversy, claim or dispute shall be brought against any of the Parties exclusively in
either the United States District Court for the Southern District of New York or any state court of the
state of New York, and each Party hereby consents to the personal jurisdiction of such court and the
Bankruptcy Court (and to the appropriate appellate courts) in any such action or proceeding and
waives any objection, including any objection to the laying of venue or on the grounds of forum non
conveniens, which any of them may now or hereafter have to the bringing of such action or proceeding
in such respective jurisdictions. Each Party hereby irrevocably consents to the service of process of
any of the aforesaid courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to the other parties to such action or proceeding. Each
Party acknowledges and agrees that any controversy that may arise under this Agreement is likely to
involve complicated and difficult issues, and therefore each Party hereby irrevocably and
unconditionally waives any right such Party may have to a trial by jury.

       12.5 Expenses. Except as otherwise provided in this Agreement, each Party shall pay its
own expenses in connection with this Agreement and the transactions contemplated hereby, including
any legal and accounting fees and commissions or finder’s fees, whether or not the transactions
contemplated hereby are consummated.

        12.6 Severability. If any part of this Agreement is declared by any court or other judicial
or administrative body to be null, void or unenforceable, a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and enforceable, the intent and
purpose of such invalid or unenforceable provision, said provision shall survive to the extent it is
not so declared, and all of the other provisions of this Agreement shall remain in full force and effect
only if, after excluding the portion deemed to be unenforceable and the application of any provision
so substituted, the remaining terms shall provide for the consummation of the transactions
contemplated hereby in substantially the same manner as originally set forth at the later of (a) the
Execution Date and (b) the date (if any) this Agreement was last amended.

         12.7      Notices.

                       (a)    All notices, requests, demands, consents, waivers and other
communications required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, if delivered personally; (ii)
when sent, if sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending Party); (iii) on the day of transmission, if sent
via electronic transmission to the email address below (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending Party); and (iv) if sent by
overnight courier service, one (1) Business Day after deposit with an overnight courier service with
next day delivery specified, in each case, properly addressed to the Party to receive the same. The
addresses and facsimile numbers for such communications shall be:



                                                   23
DM_US 155473279-19.104097.0012
             Case 18-51222-btb       Doc 7    Entered 10/26/18 16:11:24        Page 30 of 65


         If to Seller:

         Neal Smaler                                           Kenneth W. Mann
         BTH Quitman Hickory                                   Equity Partners HG
         252 Hickory Street                                    16 N. Washington Street, Suite 102
         Quitman, Mississippi 39355                            Easton, Maryland 21601

         With a copy to:

         5530 Corbin Avenue
         Suite 362
         Tarzana, California 91356

         With a copy (which shall not constitute notice) to:

         Kevin A. Darby, Esq.
         Darby Law Practice, Ltd.
         4777 Caughlin Parkway
         Reno, Nevada 89519

         If to Buyer:

         Mohegan Renewable Energy (MS), LLC
         Attention: Mark D. Boivin
         13 Crow Hill Road
         Uncasville, Connecticut 06382

         With a copy (which shall not constitute notice)
         to:

         McDermott Will & Emery LLP
         Attention: Darren Azman
         340 Madison Avenue
         New York, New York 10173

         -and-

         The Mohegan Tribe
         Attention: Attorney General
         13 Crow Hill Road
         Uncasville, Connecticut 06382

                      (b)       Any Party may change its address, facsimile number or email address
for the purpose of this Section 12.7 by giving the other parties written notice of its new address,
facsimile number or email address in the manner set forth above. Written confirmation of receipt (i)
given by the recipient of such notice, request, demand, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender’s facsimile machine containing the time, date
and recipient facsimile number or (iii) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight courier service in
accordance with clause (i), (ii) or (iii) above, respectively.
                                                      24
DM_US 155473279-19.104097.0012
             Case 18-51222-btb     Doc 7     Entered 10/26/18 16:11:24        Page 31 of 65


        12.8 Amendments; Waivers. This Agreement may be amended or modified, and any of the
terms, covenants, representations, warranties or conditions hereof may be waived, only by a written
instrument executed by Buyer and Seller, or in the case of a waiver, by the Party waiving
compliance. Any waiver by any Party of any condition, or of the breach of any provision, term,
covenant, representation or warranty contained in this Agreement, in any one or more instances, shall
not be deemed to be or construed as a furthering or continuing waiver of any such condition, or of
the breach of any other provision, term, covenant, representation or warranty of this Agreement.

        12.9 Entire Agreement. This Agreement, together with the Ancillary Agreements and
the schedules and exhibits attached hereto and thereto and the instruments referenced herein and
therein (all of which are hereby incorporated herein by reference), supersede all other prior oral or
written agreements among the Parties solely with respect to the matters contained herein and therein,
and this Agreement, together with the Ancillary Agreements and the schedules and exhibits attached
hereto and thereto and the instruments referenced herein and therein, contain the entire
understanding of the Parties solely with respect to the matters contained herein and therein. For
clarification purposes, the Recitals are part of this Agreement.

        12.10 Seller Disclosures. After notice to and consultation with Buyer, Seller shall be
entitled to disclose, if required by applicable Law or by order of the Bankruptcy Court, this
Agreement and all information provided by Buyer in connection herewith to the Bankruptcy Court,
the United States Trustee, parties in interest in the Bankruptcy Case and other Persons bidding on
assets of Seller. Other than statements made in the Bankruptcy Court (or in pleadings filed therein),
Seller shall not issue (prior to, on or after the Closing) any press release or make any public statement
or public communication without the prior written consent of Buyer, which shall not be unreasonably
withheld or delayed; provided, however, Seller, without the prior consent of Buyer, may issue such
press release or make such public statement as may, upon the advice of counsel, be required by
applicable Law or any Governmental Authority with competent jurisdiction.

       12.11 Headings. The article and section headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this Agreement.

        12.12 Counterparts. This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective when counterparts
have been signed by each Party and delivered to each other Party. In the event that any signature is
delivered by facsimile transmission or by an e-mail that contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and binding obligation
of the Party executing (or on whose behalf such signature is executed) with the same force and
effect as if such signature page were an original thereof.

        12.13 Payments and Revenues. If after the Closing, either Party shall receive any payment,
revenue or other amount that belongs to the other Party pursuant to this Agreement, such receiving
Party shall promptly remit or cause to be remitted the same to the other Party.

       12.14 Specific Enforcement of Covenants. Seller acknowledges that irreparable damage
would occur if any of the covenants and agreements of Seller set forth in this Agreement were not
timely performed in accordance with their specific terms or were otherwise breached. Buyer shall
be entitled to an injunction or injunctions to prevent or cure any breach of such covenants and
agreements of Seller and to enforce specifically the terms and provisions thereof, this being in
addition to any other remedy to which it may be entitled at law or in equity, it being understood that
                                                   25
DM_US 155473279-19.104097.0012
             Case 18-51222-btb      Doc 7    Entered 10/26/18 16:11:24        Page 32 of 65


the Bankruptcy Court shall have exclusive jurisdiction over such matters; provided, however, that in
the event the Bankruptcy Court abstains from exercising or declines to exercise jurisdiction with
respect to any matter provided for in this sentence or is without jurisdiction, such abstention, refusal
or lack of jurisdiction shall have no effect upon and shall not control, prohibit or limit the exercise of
jurisdiction of any other court having competent jurisdiction with respect to any such matter.

     12.15 Waiver of Jury Trial. EACH PARTY HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON, RELATING TO OR ARISING OUT OF THIS AGREEMENT. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON-LAW OR STATUTORY CLAIMS. EACH PARTY
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH LEGAL COUNSEL
OF ITS OWN CHOOSING, OR HAS HAD AN OPPORTUNITY TO DO SO, AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS, HAVING HAD
THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT WITHOUT A JURY.

       12.16 No Third Party Beneficiaries. This Agreement is intended for the benefit of the Parties
and their respective permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.




                                                   26
DM_US 155473279-19.104097.0012
       Case 18-51222-btb     Doc 7    Entered 10/26/18 16:11:24      Page 33 of 65




TN WITNESS WH EREOF, the Parties have caused this Agreement to be executed by their
respective officers thereunto duly authorized as of the date first above written.


BUYER:

 MOHEGAN RENEWA BLE EN ERGY (MS), LLC
 By:.__________________________
Name: Mark D. Boivin
Tille: President

SELLER:

BTH QUITMAN HICKORY LLC                          HICKORY OPERATING I , LLC

 By: BTH Quitman LLC, Manager

By:    L    ..L-J_,_,
Name: Neal Smaler
                                                 By:   L..-t k_
                                                 Name: Neal Smaler
Title: President                                 Title: President

HI CKORY O P E I : 2, LLC                        HICKORY OPERATING 3. LLC

By:   L.e.. 1
Name: Neal Smaler
                  I-                             By:   l .{ A
                                                 Name: Neal Smalcr
                                                                   0

Title: President                                 Title: President
 HICKORY LEASING. LLC

By:    L~ 1e__
Name: Neal Smaler
Title: President
Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 34 of 65
              Case 18-51222-btb                   Doc 7         Entered 10/26/18 16:11:24               Page 35 of 65


                                                              Appendix A
                                                            DEFINED TERMS

        The following terms have the meanings set forth in the Preamble hereto or the Sections hereof
set forth below:

         Definitions                                                                     Location
         “Acquired Assets” ...................................................           Section 2.1
         “Agreement” ............................................................        Preamble
         “Allocation Statement” ............................................             Section 3.3(a)
         “Assumed Liabilities”..............................................             Section 2.3
         “Bankruptcy Case” .........................................                     Recitals
         “Bankruptcy Code”..................................................             Recitals
         “Bankruptcy Court” .................................................            Recitals
         “Business” ...............................................................      Recitals
         “Buyer” ....................................................................    Preamble
         “Buyer Termination Notice”....................................                  Section 11.1(c)(i)
         “Closing” ......................................................                Section 10.1
         “Closing Date” .........................................................        Section 10.1
         “Deposit” .................................................................     Section 3.2(a)
         “Disclosure Schedules” ...........................................              ARTICLE 4
         “Escrow Agent” ......................................................           Section 3.2(b)(i)
         “Excluded Assets” ...............................................               Section 2.2
         “Excluded Liabilities” .............................................            Section 2.4
         “Execution Date” .....................................................          Preamble
         “Parties” ...................................................................   Preamble
         “Purchase Price” ......................................................         Section 3.1
         “Seller” ....................................................................   Preamble
         “Straddle Period” .....................................................         Section 7.1(b)
         “Transaction Taxes” ........................................                    Section 7.1(a)
         “UTICA Lease” .............................................                     Section 9.2(c)

        “Action” means any demand, Claim, action, suit or proceeding, arbitral action, litigation,
inquiry, criminal prosecution or investigation by or before any Governmental Authority.

       “Affiliate” means, with respect to any Person, any other Person that, directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under common control with,
such Person, and the term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or cause the direction of
the management and policies of such Person, whether through ownership of voting securities, or by
contract. For purposes of Section 4.8, the term “Affiliate” also includes any Person that has operated
the Business or the Acquired Assets.

        “Alternate Transaction” means a transaction or series of related transactions pursuant to
which Seller, after a good faith determination and after consultation with outside counsel determines
that continued performance under this Agreement would be inconsistent with the exercise of its
fiduciary duty, sells, transfers, leases or otherwise disposes of, directly or indirectly, including through
an asset sale, stock sale, merger, reorganization or other similar transaction (by Seller or otherwise),
including pursuant to a stand-alone plan of reorganization or refinancing, all or substantially all of the


DM_US 155473279-19.104097.0012
              Case 18-51222-btb      Doc 7    Entered 10/26/18 16:11:24         Page 36 of 65


Acquired Assets (or agrees to do any of the foregoing) in a transaction or series of transactions to a
Person or Persons other than Buyer.

        “Ancillary Agreement” means any agreement, exhibit, schedule, statement, document or
certificate executed or delivered in accordance with, in connection with or required by this Agreement,
and any other agreement or certificate specifically identified as an Ancillary Agreement for purposes
of this Agreement.

         “Bill of Sale” means the Bill of Sale substantially in the form of Exhibit A.

       “Business Day” means any day other than Saturday, Sunday and any day that is a legal
holiday or a day on which banking institutions in California, Nevada or New York are authorized by
Law or other governmental action to close.

       “Cash” means all cash on hand and in banks, cash equivalents, marketable securities, short-
term investments, treasury bills, money orders, checks (including cash in transit, such as checks
received prior to the Closing, whether or not deposited or cleared prior to the Closing), checking
account balances, escrow accounts and cash set aside as reserves or collateral, instruments for the
payment of money, certificates of deposit and other time deposits and letters of credit.

        “Claim” has the meaning ascribed by Bankruptcy Code §101(5), including all rights, claims,
causes of action, defenses, debts, demands, damages, offset rights, setoff rights, recoupment rights,
obligations, and liabilities of any kind or nature under contract, at Law or in equity, known or
unknown, contingent or matured, liquidated or unliquidated, and all rights and remedies with respect
thereto.

       “Code” means the Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder.

       “Contract” means any agreement, contract, lease (including, without limitation, any real or
personal property leases), sublease, purchase order, arrangement, license, commitment, insurance
policy or other binding arrangement or written understanding, and any amendments, modifications
or supplements thereto.

        “Debt” means all principal, interest, premiums, penalties or other obligations related to (a) all
indebtedness of Seller for borrowed money, (b) all obligations (contingent or otherwise) of Seller for
the deferred purchase price of property or services (other than trade accounts payable in the ordinary
course of business and consistent with past practice) (including notes payable to Seller of such property
or services), (c) all obligations of Seller evidenced by notes, bonds, debentures or other similar
instruments, (d) all indebtedness created or arising under any conditional sale or other title retention
agreement with respect to property acquired by Seller, (e) all obligations of Seller as lessee or lessees
under leases that have been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of Seller under acceptance, letter of credit or similar facilities, (g)
all Debt of the type referred to in clauses (a) through (f) above guaranteed directly or indirectly in any
manner by Seller, or in effect guaranteed directly or indirectly by Seller through an agreement (w) to
pay or purchase such Debt or to advance or supply funds for the payment or purchase of such Debt, (x)
to purchase, sell or lease (as lessee or lessor) property, or to purchase or sell services, primarily for the
purpose of enabling the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (y) to supply funds to or in any other manner invest in the debtor (including any agreement
to pay for property or services irrespective of whether such property is received or such services are

DM_US 155473279-19.104097.0012
              Case 18-51222-btb     Doc 7     Entered 10/26/18 16:11:24         Page 37 of 65


rendered) or (z) otherwise to assure a creditor against loss; provided, however, that such Debt referred
under this clause (h) is of the type that would be reflected as debt on a balance sheet prepared in
accordance with GAAP, and (i) all accrued but unpaid interest (or interest equivalent) to the date of
determination, and all prepayment premiums or penalties payable upon repayment of any items of Debt
of the type referred to in clauses (a) through (i) above.

         “DIP Financing” means the debtor-in-possession financing provided by Heetway, Inc and its
affiliates.

         “Documents” means all files, documents, instruments, papers, books, reports, records,
databases, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title policies,
customer and supplier lists, databases and information, regulatory filings, operating data and plans,
technical documentation (design specifications, functional requirements, operating instructions, logic
manuals, flow charts, etc.), user documentation (installation guides, user manuals, training materials,
release notes, working papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, Web
pages, etc.), cost of pricing information, Business plans, quality control records and procedures,
blueprints, accounting, legal and tax files (including all related memoranda and analyses therein), all
files, customer and supplier files and documents (including credit information), supplier lists, records,
literature and correspondence, including materials relating to services, marketing, advertising,
promotional materials, Intellectual Property, and other similar materials to the extent related to, used
in, held for use in, the Business or the Acquired Assets in each case whether or not in electronic
form, but excluding any materials exclusively related to any Excluded Assets, subject to a claim of
attorney-client privilege, as well as any documents prepared by Seller in connection with this
Agreement, any Ancillary Agreement, or the Bankruptcy Case.

        “Employee Benefit Plans” means all (a) “employee pension benefit plans,” as defined in
Section 3(2) of ERISA, (b) “employee benefit plans,” as defined in Section 3(3) of ERISA, (c)
employee welfare benefit plans as defined in Section 3(1) of ERISA, and (d) stock option, bonus,
deferred compensation, retention, severance, or termination pay plans or policies or any other plans
or policies providing for compensation or benefits (including any employment, severance, change in
control or similar agreement or any arrangement relating to a sale of the Business or the Acquired
Assets), in each case, that is maintained, administered, or contributed to (or with respect to which any
obligation to contribute has been undertaken) by Seller and that covers any current or former
employee, director, manager, member, officer or consultant of Seller (or their dependents, spouses or
beneficiaries).

       “Employee(s)” means all individuals employed by Seller in connection with the Business and
the Acquired Assets at any time prior to the Closing Date.

       “Encumbrances” means, to the extent not considered a Lien, any security interest, pledge,
hypothecation, mortgage, lien or encumbrance, other than any licenses of Intellectual Property.

        “Environmental Claim” means any claim, action, complaint, cause of action, citation, order,
investigation or notice by any person or entity alleging potential liability (including, without limitation,
potential liability for investigatory tests, cleanup costs, governmental response costs, natural resources
damages, property damages, diminution in value, personal injuries, or penalties) arising out of, based on
or resulting from (a) the presence, or release into the environment, of any Hazardous Materials at any
location, (b) any Environmental Condition, or (c) any other circumstance forming the basis of any
violation, or alleged violation, of any Environmental Law.


DM_US 155473279-19.104097.0012
              Case 18-51222-btb    Doc 7     Entered 10/26/18 16:11:24        Page 38 of 65


        “Environmental Condition” means a condition of the soil, surface waters, groundwater, stream
sediments, air and/or similar environmental media including any Release or threatened Release of
Hazardous Materials, either on or off a property resulting from any activity, inactivity or operations
occurring on such property, that (i) by virtue of Environmental Laws, (x) requires investigatory,
corrective or remedial measures, (y) comprises a basis for claims against, demands of and/or liabilities
of Seller or Buyer or in respect of the Business or the Owned Real Property, or (z) requires reporting to
a Governmental Authority; or (ii) involves the presence of any Hazardous Materials in concentrations
or quantities exceeding applicable environmental standards. “Environmental Condition” shall include
those conditions identified or discovered before or after the date hereof resulting from any activity,
inactivity or operations whatsoever on or before the Closing Date.

        “Environmental Law” means any and all federal, state, local or municipal laws, rules, orders,
regulations, statutes, ordinances, codes, guidelines, policies or requirements of any Governmental
Authority regulating or imposing standards of liability or of conduct (including common law)
concerning air, water, solid waste, Hazardous Materials, worker and community right-to-know, hazard
communication, noise, resource protection, wetlands, watercourses, health protection or other
environmental, health, safety, and land use concerns as may now or at any time hereafter be in effect.

       “Environmental Lien” means any Lien in favor of any Governmental Authority in connection
with any liability under any Environmental Laws, or damage arising from, or costs incurred by, such
Governmental Authority in response to a Release or threatened Release.

        “Environmental Permits” means permits, licenses, registrations and other authorizations
issued by any Governmental Authority that are required under Environmental Laws for Seller or its
Affiliates to conduct the Business and its related operations.

         “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

        “GAAP” means the United States’ generally accepted accounting principles in effect from time
to time.

       “Governmental Authority” means any foreign or United States federal, national,
supernational, state, provincial, local court, tribunal, governmental department, agency, board or
commission, regulatory or supervisory authority, or other administrative, governmental or quasi-
governmental body, subdivision or instrumentality with regulatory power over the Business.

        “Hazardous Materials” means any petroleum, petroleum products, fuel oil, derivatives of
petroleum products or fuel oil, explosives, reactive materials, ignitable materials, corrosive materials,
pollutants, contaminants, hazardous chemicals, hazardous wastes, hazardous substances, extremely
hazardous substances, toxic substances, toxic chemicals, radioactive materials, asbestos-containing
materials, urea formaldehyde foam insulation, transformers or other equipment that contain
polychlorinated biphenyls and radon gas, medical waste, biomedical waste, infectious materials and any
other element, compound, mixture, solution or substance that may pose a present or potential hazard to
human health or safety or to the environment, including without limitation, any material regulated by or
subject to regulation under any Environmental Law.

        “Improvements” means buildings, structures, systems, facilities, easements, rights-of- way,
privileges, improvements, licenses, hereditaments, appurtenances and all other rights and benefits
belonging, or in any way related, to the Owned Real Property.


DM_US 155473279-19.104097.0012
              Case 18-51222-btb     Doc 7     Entered 10/26/18 16:11:24        Page 39 of 65


        “Intellectual Property” means all intellectual property, including, without limitation,
(a) patents, patent applications and patent disclosures, together with all reissuances, continuations,
continuations in part, revisions, extensions, reexaminations, provisionals, divisions, renewals, revivals,
and foreign counterparts thereof and all registrations and renewals in connection therewith,
(b) trademarks, service marks, trade dress, logos, trade names and corporate names and other indicia
of origin and corporate branding, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all applications,
registrations and renewals in connection therewith, (c) works of authorship, copyrightable works,
copyrights and all applications, registrations and renewals in connection therewith, (d) mask works and
all applications, registrations and renewals in connection therewith, (e) trade secrets, inventions and
confidential Business information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost information, Business and
marketing plans and proposals, assembly, test, installation, service and inspection instructions and
procedures, technical, operating and service and maintenance manuals and data, hardware reference
manuals and engineering, programming, service and maintenance notes and logs), (f) Software, (g)
internet addresses, uniform resource locaters, domain names, websites and web pages, and (h) any
and all other intellectual property and proprietary rights of Seller.

         “Interest” means “interest” as that term is used in Bankruptcy Code Section 363(f).

        “Law” means any law, statute, ordinance, regulation, rule, code or rule of common law or
otherwise of, or any order (including, without limitation, the Sale Order), judgment, injunction or
decree issued, promulgated, enforced or entered by, any Governmental Authority.

        “Liability” means any debt, loss, liability, Claim, damage, expense, fine, cost, deficiency or
obligation, of any nature, whether known or unknown, disclosed or undisclosed, matured or
unmatured, determined or undeterminable, on or off balance sheet, fixed, absolute, contingent,
accrued or unaccrued, liquidated or unliquidated, or otherwise and whether due or to become due,
and whether in contract, tort, strict liability or otherwise, and whether or not resulting from third party
claims.

         “Lien” has the meaning given to that term in the Bankruptcy Code.

         “Material Adverse Effect” means any one or more state of facts, event, change or effect in or
with respect to the Business, the Acquired Assets or the Assumed Liabilities, that results in or could
result in, with or without the passage of time, a material adverse effect on the Business or the Acquired
Assets, taken as a whole, or a material increase in the amount of the Assumed Liabilities, taken as a
whole, other than arising from the commencement of the Bankruptcy Case.

       “Order” means any order, injunction, judgment, decree, ruling, writ, assessment or arbitration
award of a Governmental Authority.

       “Ordinary Course of Business” means the conduct by Seller of the Business in substantially
the same manner as conducted as of the date hereof.

         “Owned Real Property” means the real property located at 250-252 Hickory Street, Quitman,
MS 39355 in which Seller has fee title (or equivalent) together with all buildings and other structures,
facilities or improvements currently or hereafter located thereon, all fixtures, systems, equipment and


DM_US 155473279-19.104097.0012
              Case 18-51222-btb     Doc 7     Entered 10/26/18 16:11:24         Page 40 of 65


items of personal property of Seller attached or appurtenant thereto and all easements, licenses, rights
and appurtenances relating to the foregoing.

        “Permits” means all approvals, permits, registrations, certificates of occupancy or other
certificates, concessions, authorizations, grants, easements, variances, exemptions, approvals,
consents, orders, franchise, filings, authorizations and licenses.

        “Permitted Liens” means (a) zoning, entitlement, conservation restriction and other land use
and environmental regulations by Governmental Authorities that do not materially interfere with
Buyer’s contemplated use of the Acquired Assets, (b) matters that would be disclosed by an accurate
survey or inspection of the Owned Real Property that do not materially impair the occupancy or
current use of the Owned Real Property that they encumber, and (c) Liens and Encumbrances
currently securing the Assumed Liabilities.

       “Person” means any individual, corporation, partnership, limited liability company, firm, joint
venture, association, joint-stock company, trust, unincorporated organization or Governmental
Authority or other entity.

         “Petition Date” means December 10, 2017.

       “Property Taxes” means those taxes (currently in dispute) as determined by the Bankruptcy
Court to be paid for the period through the Closing Date (2016, 2017 and that portion of 2018 through
the Closing Date).

         “PP&E” means all equipment, machinery, industrial and motor vehicles, fixtures, furniture and
other tangible property, including all such property that is damaged and all attachments, appliances,
fittings, gas and oil burners, lighting fixtures, signs, doors, cabinets, partitions, mantels, motors,
pumps, screens, plumbing, heating, air conditioning, refrigerators, freezers, refrigerating and cooling
systems, waste disposal and storing, wiring, telephones, televisions, monitors, security systems, racks,
ovens, stoves, carpets, floor coverings, wall coverings, office equipment, kitchen appliances,
computers (including point-of-sale terminals and systems), registers and safes, trash containers,
meters and scales, combinations, codes and keys, and any other furniture, fixtures, equipment and
tangible improvements.

       “Release” means any release, threatened release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous Material in the indoor or outdoor environment, including the movement of
Hazardous Material through or in the air, soil, surface water, ground water or property.

        “Remedial Action” means all action to (a) clean up, remove, treat or handle in any other way
Hazardous Materials in the environment, (b) prevent the Release of Hazardous Materials so that they do
not migrate, endanger or threaten to endanger public health or the environment, or (c) perform remedial
investigations, feasibility studies, corrective actions, closures and post-remedial or post-closure studies,
investigations, operations, maintenance and monitoring.

         “Sale Hearing” means the hearing to consider the entry of the Sale Order.

        “Sale Order” means an order issued by the Bankruptcy Court approving this Agreement and
the transactions contemplated hereby with only such changes or modifications as are acceptable to
Buyer in its sole discretion.

DM_US 155473279-19.104097.0012
              Case 18-51222-btb     Doc 7     Entered 10/26/18 16:11:24         Page 41 of 65


         “Seller Termination Notice” is defined in Section 11.1(d).

       “Software” means any computer program, operating system, application, system, firmware or
software of any nature, point-of-entry system, peripherals, and data whether operational, active, under
development or design, nonoperational or inactive, including all object code, source code, comment
code, algorithms, processes, formulae, interfaces, navigational, devices, menu structures or
arrangements, icons, operational instructions, scripts, commands, syntax, screen designs, reports,
designs, concepts, visual expressions, technical manuals, tests scripts, user manuals and other
documentation therefor, whether in machine-readable form, virtual machine-readable form,
programming language, modeling language or any other language or symbols, and whether stored,
encoded, recorded or written on disk, tape, film, memory device, paper or other media of any nature,
and all databases necessary or appropriate in connection with the operation or use of any such
computer program, operating system, application, system, firmware or software.

        “Tax” or “Taxes” means all taxes, however denominated, including any interest, penalties or
additions to tax that may become payable in respect thereof, imposed by any Governmental
Authority, whether payable by reason of Contract, assumption, transferee liability, operation of Law
or Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under Law), which taxes shall include all federal, state, local, foreign
and other income taxes, payroll and employee withholding, unemployment insurance, severance,
social security (or similar), sales and use, excise, ad valorem, franchise, gross receipts, occupation, real
and personal property, stamp, transfer, workers’ compensation, customs duties, registration,
documentary, value-added, profits, license, lease, service, service use, withholding, alternative,
windfall profits, add-on minimum, estimated, environmental (including taxes under Section 59A of
the Code) and other assessments or obligations of the same or a similar nature, whether arising before,
on or after the Closing Date.

        “Tax Return” means any report, return, information return, filing or other information,
including any schedules, exhibits or attachments thereto, and any amendments to any of the foregoing
required to be filed or maintained in connection with the calculation, determination, assessment or
collection of any Taxes (including estimated Taxes), including any schedule or attachment thereto, and
including any amendment thereof.

        “Treasury Regulation” means, with respect to any referenced provision, such provision of the
regulations promulgated by the United States Department of the Treasury.




DM_US 155473279-19.104097.0012
              Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 42 of 65


                                          Schedule 2.1(c)

                                              PP&E




DM_US 155473279-19.104097.0012
                                            Case 18-51222-btb               Doc 7        Entered 10/26/18 16:11:24                 Page 43 of 65
                                                                   BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                                            Year
                                                                                                                                                       Clarke County PINN   Owner / Secured
Location within Plant              Vendor                Model              ID on PFDs    Placed in               Machine Description
                                                                                                                                                            Number              Party
                                                                                           Service



  NOTE: THE FOLLOWING SCHEDULES WERE PREPARED USING A COMBINATION OF AVAILABLE DOCUMENTS PREPARED BY OTHER PARTIES INCLUDING PRODUCT FLOW
 DIAGRAMS (PFDs); DOCUMENTS FROM CLARKE COUNTY; UCC FILING; CONTRACTS AND OTHER DOCUMENTATION. SOME OF THE EQUIPMENT PURCHASED IN THE EARLIER
   YEARS HAD BEEN TAKEN OUT OF SERVICE AND MOST IS STORED IN BUILDING 3 , OR IF COMPLETELY OBSOLTETE, DAMAGED OR OF NO FURTHER USE MAY HAVE BEEN
SCRAPED OR SOLD. THERE MAY BE SOME DISCREPENCIES BETWEEN THE PFDs (WHICH WERE USED AS THE PRIMARY SOURCE IN COMPILING THIS TABLE) AND THE ACTUAL
EQUIPMENT IN THE FIELD. HOWEVER, WE BELEIVE THAT THE PFDs IN GENERAL ARE REASONABLY ACCURATE. IT MAY BE USEFUL TO REVIEW THIS TABLE TOGETHER WITH
 THE PFDs AND ALSO WITH PI&DS ALSO PROVIDED. NEITHER THE DEBTOR NOR ANY OF ITS OFFICERS OR REPRESENTATIVES MAKE ANY WARRANTY OR REPRESENTATION
                                                       REGARDING THE ACCURACY OF THIS TABLE

   PROCESS FLOW
 DIAGRAM F-1 and F-2



                                                 100 Ton Fairbanks
                                                 Trident Truck Scale with
Wood Yard                                                                   100-000       2014/2015 Two Truck Scales                                          3114               UTICA
                                                 TensileCore Engineered
                        Alabama Scale Systems    Concrete
                                                 Bruks 75' Back-On Truck
                                                 Dump with receiving        100-010       2014/2015                                                           3114               UTICA
                        Bruks Rockwood           Hopper                                               Bruks Truck Dumper
                                                 Superior model 48” x 30’
                                                 Belt Conveyor &                                      Dumper Outfeed Conveyors - Superior model 48”
                                                                            100-010       2014/2015                                                           3114               UTICA
                                                 Superior model 48” x 98’                             x 30’ Belt Conveyor & Superior model 48” x 98’
                        Superior                 Belt Conveyor                                        Belt Conveyor
                                                 Superior model 36"x190'
                                                 portable telestacker ®     100-020       2014/2015 Superior model 36"x190' portable telestacker ®            3114               UTICA
                        Superior                 conveyor                                           conveyor

                                                 Hooper with 10 screw
                                                                                          2014/2015                                                                              UTICA
Green Chip End          CDM                      live bottom reclaim        140-010                   Green Chip Feed Hopper                                  3114
                        Superior                                            140-020       2014/2015   Incline Belt Conveyor                                   3114               UTICA
                                                                                                      Cross Drag Feeder POWERFLOW CONVEYOR 2020
                                                                                          2014/2015                                                                              UTICA
                        Schlagel                 2020 (Galv)                140-030                   (Galv) x 14'-0"                                         3114
                        Williams Crusher         S/N21456 WDS               140-040       2014/2015   48 X 8 Disk Screener                                    3114               UTICA
                        CDM                                                 140-050       2014/2015   Green Chip Transfer Belt Conveyor                       3114               UTICA
                                                 CBS-130, PM-415-SS, PM-
                                                                                          2014/2015                                                                              UTICA
                        MPI                      422-SS                  140-060                      Cross belt separator, 2 Plate Magnets                   3114
                                                                                                      Green Chip BUCKET ELEVATOR 42208G x 55'-0"
                                                                                          2014/2015                                                                              UTICA
                        Schlagel                 42208-Galv                 140-065                   D.H. (O.H. = 63'-11")                                   3114
                        BM&M                     Model 8X202CS              140-070       2014/2015   8' x 20' 2-Deck Chip Screen - Green screen              3114               UTICA
                                                                                                      Feed to Hammer Hog POWERFLOW CONVEYOR
                                                                                          2014/2015                                                                              UTICA
                        Schlagel                 2020 (Galv)                140-080                   2020 (Galv) x 50'-0"                                    3114
                                                                                                      Recycle POWERFLOW CONVEYOR 2020 (Galv) x
                                                                                          2014/2015                                                                              UTICA
                        Schlagel                 2020 (Galv)                140-090                   70' -0"                                                 3114
                        Williams Crusher         Model 50 KS Chip Hog       140-100       2014/2015   Williams Green Chip Hog                                 3114               UTICA
                        Williams Crusher         Model 50 KS Chip Hog       140-110       2014/2015   Williams Green Chip Hog                                 3114               UTICA
                                                                                             Page 1
                                            Case 18-51222-btb          Doc 7        Entered 10/26/18 16:11:24                 Page 44 of 65
                                                                   BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                                       Year
                                                                                                                                              Clarke County PINN   Owner / Secured
Location within Plant              Vendor                Model         ID on PFDs    Placed in               Machine Description
                                                                                                                                                   Number              Party
                                                                                      Service


                                                                                               Hog/Screen Accepts Drag POWERFLOW
                                                                                     2014/2015                                                                          UTICA
                        Schlagel                 2020 (Galv)          140-120                  CONVEYOR 2020 (Galv) x 54' -7 "                       3114
                                                                                               Ground Green Chips Transfer Drag POWERFLOW
                                                                                     2014/2015                                                                          UTICA
                        Schlagel                 2020 (Galv)          140-130                  CONVEYOR 2020 (Galv) x 54'-7"                         3114

                                                                                     2014/2015 Ground Green Chips to Silo BUCKET ELEVATOR                               UTICA
                        Schlagel                 42208-Galv           140-140                  42208G x 70'-0" D.H. (O.H. = 78'-11")                 3114
                        Tank Connection                               140-150        2014/2015 Ground Green Chips Silo                               3114               UTICA
                                                                                     2014/2015 lot Motion sensors                                    3114               UTICA
                        CDM                                           140-160        2014/2015 Live Bottom Feeder Screw Drive                        3114               UTICA
                        CDM                                           140-161        2014/2015 COLLECTION SCREW to Dryer                             3114               UTICA
                        CDM                                           140-170        2014/2015 SILO TRANSFER BELT Conveyor                           3114               UTICA
                        Thermo Ramsey            30" MODEL 10-20      140-175        2014/2015 SINGLE IDLER BELT SCALE CARRIAGE                      3114               UTICA
                        CDM                                           140-180        2014/2015 DRYER TRANSFER LEG FEED BELT                          3114               UTICA
                                                                                               BUCKET ELEVATOR 42208G x 70'-0" D.H. (O.H. =
                                                                                     2014/2015                                                                          UTICA
                        Schlagel                 42208-Galv           140-180                  78'-11")                                              3114
                                                                      140-190        2014/2015 Transfer Belt to Dryer Inlet                          3114               UTICA
                        CDM                                           140-200        2014/2015 Silo WPS Feeder COLLECTION SCREW                      3114               UTICA
                        CDM                                           140-210        2014/2015 Green Chip Transfer Belt                              3114               UTICA
                        CDM                                           140-215        2014/2015 Reversing C&F Mixer Bin Fill Screw                    3114               UTICA
                        4-B                      WDC3NV46C            140-150        2014/2015 Watchdog Elite NTC Control Unit                       3114               UTICA

Dry Shaving Hopper      CDM                                           150-010        2014/2015 DUMP HOPPER                                           3114               UTICA
                        Schlagel                 1214 Galv            150-020        2014/2015 POWERFLOW CONVEYOR 1214 (Galv) x 52'-0"               3114               UTICA

PROCESS FLOW DIAGRAM F-3

Dryer Island            TSI                                           200-010        2014/2015   Drum Dryer                                          3114          HICKORY LEASING
                        TSI                                           200-020        2014/2015   Dryer Burner                                        3114          HICKORY LEASING
                        TSI                                           200-030        2014/2015   Wood Fuel Bin                                       3114          HICKORY LEASING
                        TSI                                           200-040        2014/2015   Dry Chip Collection Hopper                          3114          HICKORY LEASING
                        TSI                                           200-050        2014/2015   Multiclone                                          3114          HICKORY LEASING
                        TSI                                           200-060        2014/2015   Cyclone Screw                                       3114          HICKORY LEASING
                        TSI                                           200-070        2014/2015   Cyclone Fan                                         3114          HICKORY LEASING
                        TSI                                           200-080        2014/2015   Chip Collection Bin Screw                           3114          HICKORY LEASING
                        TSI                                           200-090        2014/2015   Transfer Belt                                       3114          HICKORY LEASING
                        TSI                                           200-100        2014/2015   Fire Dump Diverter                                  3114          HICKORY LEASING
                        TSI                                           200-110        2014/2015   Transfer Belt                                       3114          HICKORY LEASING
                        TSI                                           200-120        2014/2015   Belt Scale                                          3114          HICKORY LEASING
                        TSI                                           200-130        2014/2015   Dryer Diverter                                      3114          HICKORY LEASING
                        CDM                                                          2014/2015   Elevator to Screener                                3114          HICKORY LEASING
                        Texas Shaker                                                 2014/2015   Screener                                            3114          HICKORY LEASING
                        Bliss                                         200-140        2014/2015   Hammermill                                          3114          HICKORY LEASING
                        CDM                                           200-150        2014/2015   Transfer Belt                                       3114          HICKORY LEASING
                        CDM                                           200-160        2014/2015   Bag Filter                                          3114          HICKORY LEASING
                                                                                        Page 2
                                              Case 18-51222-btb            Doc 7        Entered 10/26/18 16:11:24                 Page 45 of 65
                                                                       BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                                           Year
                                                                                                                                                      Clarke County PINN   Owner / Secured
Location within Plant                Vendor                    Model       ID on PFDs    Placed in              Machine Description
                                                                                                                                                           Number              Party
                                                                                          Service


                          CDM                                             200-170        2014/2015 ID Fan                                                    3114          HICKORY LEASING
                          CDM                                             200-210        2014/2015 Blower                                                    3114          HICKORY LEASING
                          CDM                                             200-220        2014/2015 Airlock                                                   3114          HICKORY LEASING



PROCESS FLOW DIAGRAM F-4



Dried Wood Material Handling                                                             2014/2015                                                           3114               UTICA
                          CDM                                             300-010        2014/2015 DRY CHIPS TRANSFER BELT 1                                 3114               UTICA
                          CDM                                             300-015        2014/2015 DRY CHIP TRANSFER BELT 2                                  3114               UTICA
                          4-B                      WDC3NV46C              300-00         2014/2015 Watchdog Elite NTC Control Unit                           3114               UTICA
                          CDM                                             300-020        2014/2015                                                           3114               UTICA
                          CDM                                             300-030        2014/2015                                                           3114               UTICA
                          CDM                                             300-040        2014/2015                                                           3114               UTICA
                          CDM                                             300-100        2014/2015                                                           3114               UTICA
                          CDM                                             300-050        2014/2015                                                           3114               UTICA
                          CDM                                             300-060        2014/2015                                                           3114               UTICA
                          CDM                                             300-070        2014/2015                                                           3114               UTICA

Torrefied Wood Handling
                                                                                           2012    Discharge Screw from Reactor R5                                             BTHQH
                          CDM                                             310-010        2014/2015 Reactor Transfer SCREW R5                                 3114              UTICA
                                                                                           2012    Discharge Screw from Reactor R$                                             BTHQH
                          CDM                                             310-030        2014/2015 Reactor Transfer SCREW R4                                 3114              UTICA
                                                                          310-050        2014/2015 Transfer Screw                                            3114              UTICA
                                                                          310-060        2014/2015 Transfer Screw                                            3114              UTICA
                          CDM                                             310-070        2014/2015 Transfer Screw to Knife mill                              3114              UTICA
                                                                          310-080        2014/2015 Slide gate                                                3114              UTICA
                                                                          310-100        2014/2015 Knife mill                                                3114              BTHQH
                                                                          310-110        2014/2015 ID Fan and bag filter                                     3114              UTICA
                          CDM                                             310-130        2014/2015 Knife Mill Transfer SCREW                                 3114              UTICA
                                                                                                   BUCKET ELEVATOR 1075S x 85'-0" D.H. (O.H. = 88'-
                                                                                         2014/2015                                                                              UTICA
                          Schlagel                 1075 S.S.              310-140                  3")                                                       3114

Belt conveyor from dry shavings to existing silo                                           2014
                          Superior                                        320-010        2014/2015 Dry Transfer Belt Conveyor                                3114               UTICA

PROCESS FLOW DIAGRAM F-5

Hammermill System
                                                                          5000-010         2012      Drag Transfer Conveyor                                                     UTICA
                                                                          5000-120         2012      Dry Wood Elevator                                                          UTICA
                                                                          5000-130         2012      Dry Chip Silo                                                              UTICA


                                                                                            Page 3
                                              Case 18-51222-btb              Doc 7         Entered 10/26/18 16:11:24                    Page 46 of 65
                                                                      BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                                              Year
                                                                                                                                                           Clarke County PINN   Owner / Secured
Location within Plant                Vendor                  Model            ID on PFDs    Placed in                Machine Description
                                                                                                                                                                Number              Party
                                                                                             Service


                                                   Cincinnati PB-15A, EP-SPJ-
                                                                                            2014/2015                                                                                UTICA
                          Environmental Pneumatics 25-96-BLBV                 5000-130                Bin Vent & Fan                                              3114
                          CDM                                                 5000-130      2014/2015 EXPLOSION RELIEF PANELS                                     3114               UTICA
                                                                              5000-140        2012    Live Bottom Bin Feeder                                      2939               UTICA
                                                                              5000-150        2012    Live Bottom Bin Feeder                                      2939               UTICA
                                                                                                      Drag to Hammermill 1 POWERFLOW CONVEYOR
                                                                                              2012                                                                                   UTICA
                          Schlagel                  1214 Galv                5000-160                 1214 (Galv) x 30'-0"                                        2939
                          CDM                                                5000-161         2012    Manual Diverter                                             2939               UTICA
                                                                                                      BUCKET ELEVATOR 36147G x 55'-0" D.H. (O.H. =
                                                                                              2012                                                                                   UTICA
                          Schlagel                  36147-Galv               5000-165                 62'-11")                                                    2939
                                                                             5000-170         2012    Hammermill Bin and Feeder Screww                            2939               UTICA
                                                                             5000-180         2012    Hammermill                                                  2939               UTICA
                                                                             5000-190         2012    Hammermill Transfer Screw                                   2939               UTICA
                                                                             5000-200         2012    Air Lock                                                    2939               UTICA
                                                   EP-SPJ-100-120-TLBV &
                                                                                              2012                                                                                   UTICA
                          Environmental Pneumatics SQBI-40                   5000-210                   Plenum Filter - Round Pulse Jet filter & Fan              2939



Hammermill System                                                                           2014/2015
                                                                                                        Drag to Hammermill 2 POWERFLOW CONVEYOR
                                                                                            2014/2015                                                                                UTICA
                          Schlagel                  1214 Galv                500-060                    1214 (Galv) x 30'-0"                                      3114
                                                                                                        BUCKET ELEVATOR 36147G x 55'-0" D.H. (O.H. =
                                                                                            2014/2015                                                                                UTICA
                          Schlagel                  36147-Galv               500-065                    62'-11")                                                  3114
                          CDM                                                500-170        2014/2015    FEEDER BIN                                               3114               UTICA
                          CDM                                                500-180        2014/2015   HAMMER MILL, bag filter and Plenum                        3114               UTICA
                          CDM                                                500-190        2014/2015   Transfer Screw                                            3114               UTICA
                          Smoot                    Model FT12-1 RT 1 HP      500-200        2014/2015   Smoot Airlock Valve                                       3114               UTICA
                                                   EP-SPJ-100-120-TLBV &
                                                                                            2014/2015                                                                                UTICA
                          Environmental Pneumatics SQBI-40                   500-210                    Plenum Filter - Round Pulse Jet filter & Fan              3114

                                                                                            2014/2015 Ground Wood Drag POWERFLOW CONVEYOR                                            UTICA
                          Schlagel                  2020C1-Galv              500-310                  2020C1g (Galv) x 69'-5" O.A. (6 deg curve section)          3114
                                                                             500-320        2014/2015 Belt Scale                                                  3114               UTICA
                                                                                                      Ground Wood Drag POWERFLOW CONVEYOR
                                                                                            2014/2015                                                                                UTICA
                          Schlagel                  I2227 Galv               500-340                  I2227 (Galv) x 30'-0" O.A. (14.4 deg incline)               3114

PROCESS FLOW DIAGRAM F-6


Tower through Pelleting                                                                     2014/2015
                                                                                                      BUCKET ELEVATOR 42208G x 60'-0" D.H. (O.H. =
                                                                                            2014/2015                                                                                UTICA
                          Schlagel                  42208-Galv               600-000                  68'-11")                                                    3114
                          Tank Connection                                    600-010        2014/2015 TFW Silo                                                    3114               UTICA
                                                   Cincinnati PB-15A, EP-SPJ-
                                                                                            2014/2015                                                                                UTICA
                          Environmental Pneumatics 25-96-BLBV                 600-010-01              Bin Vent & Fan                                              3114
                          Tank Connection                                     600-020       2014/2015 Grd White Wood Silo                                         3114               UTICA
                                                                                               Page 4
                                            Case 18-51222-btb              Doc 7         Entered 10/26/18 16:11:24                  Page 47 of 65
                                                                    BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                                            Year
                                                                                                                                                     Clarke County PINN   Owner / Secured
Location within Plant              Vendor                  Model            ID on PFDs    Placed in               Machine Description
                                                                                                                                                          Number              Party
                                                                                           Service


                                                 Cincinnati PB-15A, EP-SPJ-
                                                                                          2014/2015                                                                            UTICA
                        Environmental Pneumatics 25-96-BLBV                 600-020-01                Bin Vent & Fan                                        3114
                        CDM                                                 600-025       2014/2015   LIVE BOTTOME FEED SCRW - first set                    3114               UTICA
                                                                            600-025       2014/2015   LIVE BOTTOME FEED SCRW - second set                   3114               UTICA
                        CDM                                                 600-035       2014/2015   REV COLLECT SCREW                                     3114               UTICA
                        CDM                                                               2014/2015   Collection All Feeders to one Screw                   3114               UTICA
                        CDM                                                 600-045       2014/2015   LIVE BOTTOM Bin FEEDER SCRW                           3114               UTICA
                        CDM                                                 600-055       2014/2015   REV COLLECT SCREW                                     3114               UTICA
                        Scott                                               600-075       2014/2015   PUG MILL MIXER                                        3114               UTICA
                        Scott                                               600-090       2014/2015   Twin Motor Mixer                                      3114               UTICA
                        Scott                                               600-095       2014/2015   Twin Motor Mixer                                      3114               UTICA
                        CDM                                                 600-100       2014/2015   Collection Screw                                      3114               UTICA
                                                                                                      BUCKET ELEVATOR 42208G x 40'-0" D.H. (O.H. =
                                                                                          2014/2015                                                                            UTICA
                        Schlagel                  42208-Galv               600-045                    48'-11")                                              3114

Pelleting                                                                                 2014/2015                                                         3114               UTICA
                        Schlagel                  2020 (Galv)              600-060        2014/2015 Pellet mill Feed Drag Conveyor                          3114               UTICA
                        Schlagel                  2020 (Galv)              600-065        2014/2015 Pellet mill Feed Cross Drag Conveyor                    3114               UTICA
                                                                                          2014/2015                                                                            UTICA
                        Schlagel                  2020 (Galv)              600-160                  POWERFLOW CONVEYOR 2020 (Galv) x 107'-0"                3114
                        Schlagel                                           600-165        2014/2015 DIVERTER GATE                                           3114               UTICA
                                                                                                    Collection Drag POWERFLOW CONVEYOR
                                                                                          2014/2015 2020C1S (S.S.) x 108'-9" O.A. (10 deg curve                                UTICA
                        Schlagel                  2020C1 S.S.              600-070                  section)                                                3114
                                                                                                                                                                               UTICA
                        CDM                                                600-110        2014/2015   PELLET MILL FEED BIN                                  3114               UTICA
                        CPM                                                600-120        2014/2015   CONDITIONER                                           3114               UTICA
                        CPM                                                600-130        2014/2015   PELLET MILL WITH Oil cooled rollers                   3114               UTICA
                        CDM                                                600-210        2014/2015   PELLET MILL FEED BIN                                  3114               UTICA
                        CPM                                                600-220        2014/2015   CONDITIONER                                           3114               UTICA
                        CPM                                                600-230        2014/2015   PELLET MILL WITH Oil cooled rollers                   3114               UTICA
                        CDM                                                600-310        2014/2015   PELLET MILL FEED BIN                                  3114               UTICA
                        CPM                                                600-320        2014/2015   CONDITIONER                                           3114               UTICA
                        CPM                                                600-330        2014/2015   PELLET MILL WITH Oil cooled rollers                   3114               UTICA
                        CDM                                                600-410        2014/2015   PELLET MILL FEED BIN                                  3114               UTICA
                        CPM                                                600-420        2014/2015   CONDITIONER                                           3114               UTICA
                        CPM                                                600-430        2014/2015   PELLET MILL WITH Oil cooled rollers                   3114               UTICA



                                                                                                      POWERFLOW CONVEYOR 2020C1S (S.S.) x 108'-9"
                                                                                          2014/2015                                                                            UTICA
                        Schlagel                  2020C1 S.S.              6000-070                   O.A. (10 deg curve section)                           3114
                        CDM                                                6000-110       2014/2015   PELLET MILL FEED BIN                                  3114              UTICA
                        KAHL                                               6000-120       2014/2015   Conditioner                                           3114           Amandus Kahl
                        KAHL                                               6000-130       2014/2015   PELLET MILL                                           3114           Amandus Kahl
                        CDM                                                6000-210       2014/2015   PELLET MILL FEED BIN                                  3114              UTICA
                                                                                             Page 5
                                            Case 18-51222-btb          Doc 7         Entered 10/26/18 16:11:24                 Page 48 of 65
                                                                BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                                        Year
                                                                                                                                                  Clarke County PINN   Owner / Secured
Location within Plant              Vendor               Model           ID on PFDs    Placed in               Machine Description
                                                                                                                                                       Number              Party
                                                                                       Service


                        KAHL                                           6000-220       2014/2015   Conditioner                                            3114           Amandus Kahl
                        KAHL                                           6000-230       2014/2015   PELLETT MILL                                           3114           Amandus Kahl
                        CDM                                            6000-310       2014/2015   PELLET MILL FEED BIN                                   3114              UTICA
                        KAHL                                           6006-320       2014/2015   Conditioner                                            3114           Amandus Kahl
                        KAHL                                           6000-330       2014/2015   PELLETT MILL                                           3114           Amandus Kahl

                        NOTE: 4 CPM AND 3 KAHL PELLETMILLS WERE INSTALLED.
                        NOTE: STEAM SYSTEM WAS NOT INSTALLED



PROCESS FLOW DIAGRAM F-7


Cooler System                                                                         2014/2015
                                                                                                  Cooler Infeed BUCKET ELEVATOR 30137G x 30'-0"
                                                                                      2014/2015                                                                             UTICA
                        Schlagel                                       800-010                    D.H. (O.H. = 37'-4")                                   3114
                        Schlagel                                       800-011        2014/2015   Diverter Gate / Fire Dump                              3114               UTICA
                        Geelen                                         800-020        2014/2015   Cooler                                                 3114               UTICA
                                                                                                  Pellet Transfer Drag to Screen POWERFLOW
                                                                                      2014/2015   CONVEYOR IC2021 (Galv) x 65'-0" O.A. (20 deg                              UTICA
                        Schlagel                                       800-030                    incline)                                               3114
                        BM&M                                           800-040        2014/2015   4' x 10' 1-Deck Super Screen - Pellet Screen           3114               UTICA
                                                                       800-050        2014/2015   Bag Filter                                             3114               UTICA
                                                                       800-060        2014/2015   ID Fan                                                 3114               UTICA
                                                                       800-070        2014/2015   Airlock                                                3114               UTICA
                        Smoot                                          800-080        2014/2015   Fines PRESSURE BLOWER 30 HP                            3114               UTICA
                        Smoot                                          800-090        2014/2015   Smoot Airlock Valve                                    3114               UTICA
                                                                                                  Cooler Infeed BUCKET ELEVATOR 30137G x 30'-0"
                                                                                      2014/2015                                                                             UTICA
                        Schlagel                                       8000-010                   D.H. (O.H. = 37'-4")                                   3114
                        CDM                                            8000-011       2014/2015   Diverter Gate / Fire Dump                              3114               UTICA
                        Geelen                                         8000-020       2014/2015   Cooler                                                 3114               UTICA
                        Environmental Pneumatics                       8000-050         2011      Cooler Filter Receiver                                 2825               UTICA
                                                                       8000-060         2011      ID fan                                                 2825               UTICA
                                                                       8000-070         2011      Air Lock                                               2825               UTICA
                        Smoot                                          8000-080         2011      Fines Blower                                           2825               UTICA
                                                                       8000-100         2011      Cooler Transfer Drag                                   2825               UTICA




PROCESS FLOW DIAGRAM F-8

Storage and Load Out System
                                                                       9000-010         2011      Elevator                                               2825               UTICA
                                                                       9000-020         2011      Loadout Pellet Bin                                     2825               UTICA
                                                                       9000-030         2011      Drag Conveyor                                          2825               UTICA
                                                                                         Page 6
                                            Case 18-51222-btb          Doc 7        Entered 10/26/18 16:11:24                   Page 49 of 65
                                                                   BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                                       Year
                                                                                                                                                    Clarke County PINN   Owner / Secured
Location within Plant              Vendor                Model         ID on PFDs    Placed in                 Machine Description
                                                                                                                                                         Number              Party
                                                                                      Service


                                                                      9000-040         2011      Truck Scale                                               2825               UTICA
                                                                                                                                                                              UTICA
                        Schlagel                 2020 (Galv)          900-010        2014/2015   Transfer Drag 2020 (Galv)                                 3114          HICKORY LEASING
                        Schlagel                                      900-010        2014/2015   Gate                                                      3114          HICKORY LEASING
                                                                      900-020        2014/2015   Pellet Silo Storage                                       3114          HICKORY LEASING
                                                                      900-025        2014/2015   Electric gate                                             3114          HICKORY LEASING
                        Schlagel                                      900-110        2014/2015   Bin Reclaim Drag                                          3114          HICKORY LEASING
                        Schlagel                 36147-Galv           900-120        2014/2015   Transfer Bucket Elevator to Loadout                       3114          HICKORY LEASING

Equipment not Listed
on PFDs

Building 2
                                                                                       2011      Infeed Hopper, conveyor, screener                         2825              BTHQH
                                                                                       2011      Hog Infeed and Hog Bypass conveyor                        2825              BTHQH
                                                                                       2011      WPS Infeed                                                2825              BTHQH
                                                                                       2011      WPS Bin                                                   2825              BTHQH
                                                                                       2011      Quad In feed conveyor                                     2825              BTHQH
                                                                                       2011      #1 Reactor, #2 Reactor, #3 Reactor                        2825              BTHQH
                                                                                       2011      #1, 2 and 3 Reactor Outfeed Screws                        2825              BTHQH
                                                                                       2011      Reactor #4 and 5 infeed conveyor                          2825              BTHQH
                                                                                       2011      #1 HRTO                                                   2825              BTHQH
                                                                                       2011      #5 Surge Bin                                              2825              BTHQH
                                                                                       2011      #5 Infeed Conveyor                                        2825              BTHQH
                                                                                       2011      #5 Reactor                                                2825              BTHQH
                                                                                       2011      #2 HRTO                                                   2825              BTHQH
                                                                                       2011      #5 Outfeed Reactor Collection Conveyor                    2825              BTHQH
                                                                                       2011      Five CPM Pellets Mills                                    2825              BTHQH
                                                                                       2012      #4 Reactor                                                2939              BTHQH
                                                                                       2012      #4 Surge Bin                                              2939              BTHQH
                                                                                       2012      #4 Infeed Conveyor                                        2939              BTHQH
                                                                                       2012      #4 Outfeed Reactor Collection Conveyor                    2939              BTHQH
                                                                                       2012      Briquette Machine                                         2939              UTICA

Desks, Computers,
furniture, office                                                                                                                                      2825 and 2940
equipment , etc                                                                      2011-2014 Mixed vareity




MCC Rooms (Partial                                                                               50HP 460V AS1 Toshiba Inverter. DC Link Reactor-
                        Toshiba
List)                                            VFAS1-4370PL-HN                                 Includes Dynamic Braking Circuit                                             UTICA
                                                                                                 60HP 460V AS1 Toshiba Drive. DC Link Reactor-
                                                 VFAS1-4450PL-HN                                 Includes Dynamic Braking Circuit                                             UTICA
                                                                                                 75HP 460V AS1 Toshiba Drive. DC Link Reactor-
                                                 VFAS1-4550PL-HN                                 Includes Dynamic Braking Circuit                                             UTICA
                                                                                        Page 7
                                 Case 18-51222-btb          Doc 7        Entered 10/26/18 16:11:24                    Page 50 of 65
                                                        BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                            Year
                                                                                                                                            Clarke County PINN   Owner / Secured
Location within Plant   Vendor                  Model       ID on PFDs    Placed in                Machine Description
                                                                                                                                                 Number              Party
                                                                           Service


                                      VFAS1-4900PC-H1                                 125HP 460V AS1 Toshiba Inverter                                                 UTICA
                                                                                      300 HP 460V AS1 Toshiba Inverter. 387 Amps-DC
                                      VFAS1-4200KPC-H1                                Link Reactor Not included.                                                      UTICA
                                      RKP004Z                                         Toshiba Remote LCD Keypad for VFAS1 unit                                        UTICA
                                                                                      5 meter cable for remote mounting cable-15ft-
                                      CAB0015-0A                                      for RDP00xZ keypads                                                             UTICA
                                                                                      Mounting kit for RKP004Z LCD Keypad maintains
                                      SBP006Z                                         lP54 rating (docking station)                                                   UTICA
                                                                                      Toshiba lP65 door attaches to the SBP006Z
                                      SBP007Z                                         mounting kit for the RKP004Z keypad                                             UTICA

                                                                                      Network gateway that supports the following
                                                                                      protocols: AB CSP (PCCC), Ethernet/IP, BACnet/ip,
                                                                                      BACnet MS/TP, Modbus/TCP, Modbus RTU,
                                      ETH-1000                                        Profinet lO, Metasys N2                                                         UTICA
                                                                                      Cutler Hammer MCC- Motor Control Center
                                                                                      60HZ, Class 1B wiring, 480V 3-phase service for:
                                                                                      MCC-1 Wood Yard, MCC-2 Wood Yard, MCC-3
                                                                                      Wood Yard, Dry Chip MCC, Mixer Area MCC,
                                                                                      Pellet Mill 6 MCC, Pellet Mill 7 MCC, Pellet Mill 8
                                                                                      MCC, Pellet Mill 9 MCC, MCC-44201 Addn., MCC-
                                      MOlB0331X4K2                                    54201 Addn.                                                                     UTICA
                                      Q140130CMG                                      550 Hp AS1 Drive Toshiba Motor                                                  UTICA
                                      4F4500L181685                                   500HP 1800RPM 460V Toshiba Motor                                                UTICA
                                      6F4450L1KP                                      450HP 1200RPM 460V Toshiba Motor                                                UTICA
                                      HX7+D412LCB1-1                                  1200HP 460V HX7 Toshiba Drive                                                   UTICA
                                                                                      Cutler Hammer Switchgear- 4000 Main breaker
                                      MOlB0331X4K2-4000                               with 10 800 amp feeder breakers                                                 UTICA
                                                                                      Cutler Hammer Switchgear- 1600 Main breaker
                                      MOlB0331X4K2-1600                               with 3 800 amp feeder breakers                                                  UTICA
                                                                                      5HP 460V AS1 Toshiba Inverter. DC Link Reactor-
                                      VFAS1-4037PL-HN                                 Includes Dynamic Braking Circuit                                                UTICA
                                                                                      7.5HP 460V AS1 Toshiba Inverter. DC Link
                                      VFAS1-4055PL-HN                                 Reactor-Includes Dynamic Braking Circuit.                                       UTICA
                                                                                      10HP 460V AS1 Toshiba Drive. DC Link Reactor-
                                      VFAS1-4075PL-HN                                 includes Dynamic Braking Circuit                                                UTICA
                                                                                      15HP 460 Volt Toshiba Drive. DC Link Reactor-
                                      VFAS1-4110PL-HN                                 Includes Dynamic Braking Circuit.                                               UTICA
                                                                                      25HP 460V AS1 Toshiba Drive. DC Link Reactor-
                                      VFAS1-4185PL-HN                                 Includes Dynamic Braking Circuit.                                               UTICA
                                                                                      30HP 460V AS1 Toshiba Drive. DC Link Reactor-
                                      VFAS1-4220PL-HN                                 Includes Dynamic Braking Circuit.                                               UTICA
                                                                                      40HP 460V AS1 Toshiba Drive. DC Link Reactor-
                                      VFAS1-4300PL-HN                                 Includes Dynamic Braking Circuit.                                               UTICA

                                                                             Page 8
                                           Case 18-51222-btb                  Doc 7        Entered 10/26/18 16:11:24                   Page 51 of 65
                                                                       BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                                              Year
                                                                                                                                                         Clarke County PINN   Owner / Secured
Location within Plant             Vendor                   Model              ID on PFDs    Placed in                Machine Description
                                                                                                                                                              Number              Party
                                                                                             Service




                                                                                                        three - 2500 KVA Tansformers and one 1500 KVA
Transformers
                                                   Four Transformers                                    Transformer                                                                 UTICA



PLC Panels              Sumter Electric                                                                 PLC Panels                                                                  UTICA

                                                   Model 460-WP NIR
Process Sensors         Process Sensors Corp.      Transmitter                                          Process Transmitter                                                         UTICA

Generator               TSI                        Back up Generator                                    Back up Generator                                                           UTICA



                                                 Customized 3/16"
                                                 stainless steel horizontal
Building 2                                       and vertical manifolds                                 Reactor Vents                                                               BTHQH
                                                 between 2 reactors and
                        Environmental Pneumatics RTO's



                                                 Customized 125 hp steel
North of Building 2                              fan package with                                                                                                                   BTHQH
                                                 Inverter Duty motor for                                Collection System for VOCs and Emissions Vent
                        Environmental Pneumatics VOC Collection System                                  Pipe from Hammermills to Dry Burner

                              Power Equipment
Building 1                                         Air Compression System                               Air Compression Systems                                                     BTHQH
                                 Company

                                                   Camera Systems and
Control Room                                                                                  2015                                                                                  BTHQH
                                Ram Security       Recorders                                            Camera System and Recorders



NOTE: Building 3
                                                                                                      Five Decommissioned CPM Pellets Mills , Spare
Decommissioned
                                                                                            2012-2015 Parts including pellet mill dies and rolls (some                              BTHQH
Equipment and Spare
                                                                                                      also in Building 1), motors, screen, tools, etc.
Parts

Two Modular Office                                                                                                                                                            Sustainable Modular
                                                                                              2011                                                              2825
Buildings                                                                                                                                                                        Management

Two CAT Front Wheel
                                                                                            2012-2014                                                                             Caterpiller
Loaders



                                                                                               Page 9
                                      Case 18-51222-btb    Doc 7        Entered 10/26/18 16:11:24      Page 52 of 65
                                                       BTH QUITMAN HICKORY EQUIPMENT LIST



                                                                           Year
                                                                                                                 Clarke County PINN   Owner / Secured
Location within Plant        Vendor            Model       ID on PFDs    Placed in      Machine Description
                                                                                                                      Number              Party
                                                                          Service


variety of motor controls,
air conditioners,
                                                                         2011-2015                                                          UTICA
transformers, switch
gear, not listed above



Motors and instruments
substancially all of which                                                                                                            Varies according to
are reflected on the                                                                                                                      equipment
PI&Ds


All torrefaction
equipment and other
equipment in Building 2 -                                                2011-2014                                                         BTHQH
Note otherwise listed
above




                                                                           Page 10
              Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 53 of 65


                                          Schedule 4.8(a)

                                     Environmental Permits




DM_US 155473279-19.104097.0012
              Case 18-51222-btb   Doc 7    Entered 10/26/18 16:11:24      Page 54 of 65



The Seller holds the following issued by the Mississippi Department of Environmental Quality:

    1. Air Pollution Control Permit to Construct Air Emissions Equipment No. 0440-00063 for
       Solvay Biomass Energy, LLC at 252 Hickory Street, Quitman, MS. MDEQ issued this permit
       on December 9, 2010 to BTH Quitman Hickory LLC, received a request to transfer this permit
       to Solvay Biomass Energy, LLC on January 28, 2015, and most recently modified this permit
       on March 17, 2015.

    2. Title V Operating Permit Application by Solvay Biomass Energy LLC dated December 15,
       2015 and received by MDEQ on December 16, 2015.

    3. Baseline General Permit No. MSR002034 for Solvay Biomass Energy LLC. MDEQ issued
       this permit to BTH Quitman Hickory LLC on May 26, 2011 and received a request to transfer
       this permit to Solvay Biomass Energy, LLC on January 28, 2015.




DM_US 155473279-19.104097.0012
              Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 55 of 65


                                           Exhibit A

                                           Bill of Sale




DM_US 155473279-19.104097.0012
        Case 18-51222-btb        Doc 7    Entered 10/26/18 16:11:24        Page 56 of 65



        BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT

                              _____________________________, 2018

               THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION
AGREEMENT (this “Bill of Sale”) is delivered as of the date hereof pursuant to that certain
Asset Purchase Agreement, dated October 12, 2018 (the “Purchase Agreement”), between
Mohegan Renewable Energy (MS), LLC (together with its permitted successors, designees and
assigns, “Buyer”), and BTH Quitman Hickory LLC, Hickory Operating 1 LLC, Hickory
Operating 2 LLC, Hickory Operating 3 LLC, and Hickory Leasing LLC (collectively, “Seller”).
Capitalized terms used and not otherwise defined herein have the meanings ascribed to them in
the Purchase Agreement.

                NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and pursuant to the Purchase Agreement, the
Seller hereby assigns, sells, transfers and sets over to Buyer (i) all of Seller’s right, title, and
interest in and to the Acquired Assets, free and clear of all Liens and Claims and (ii) all of the
Assumed Liabilities. Buyer hereby accepts the assignment of the Acquired Assets, and hereby
assumes and agrees to perform the Assumed Liabilities, effective from and after the date hereof.

              Buyer is not acquiring, and nothing contained herein is intended to convey to
Buyer any of Seller’s right, title and interest in and to, any of the Excluded Assets.

               Except for the representations and warranties contained in Article IV and Article
V of the Purchase Agreement, neither Seller nor Buyer makes any other representation or
warranty whether express or implied, written or oral, with respect to the Acquired Assets or
Assumed Liabilities, including, without limitation, any express or implied representation or
warranty as to the condition, merchantability, usage, suitability or fitness for any particular
purpose with respect to the Acquired Assets.

               This Bill of Sale is not intended to convey any greater or lesser obligations to
Buyer than are described in the Purchase Agreement, nor is this Bill of Sale intended to
supplement, modify or expand any of the representations or warranties of Seller set forth in the
Purchase Agreement. Nothing contained in this Bill of Sale shall be construed to supersede,
amend, limit or qualify any provision of the Purchase Agreement. To the extent there is a
conflict or ambiguity between the terms and provisions of this Bill of Sale and the terms and
provisions of the Purchase Agreement, the terms and provisions of the Purchase Agreement shall
govern.

               Each of the parties shall execute and deliver or cause to be executed and delivered
to the other party such other instruments and take such other action, all as the other party may
reasonably request, in order to carry out the intent and purpose of this Bill of Sale.

                This Bill of Sale may be executed in multiple counterparts, each of which will be
deemed an original and all of which, when taken together, will constitute one and the same
agreement. Delivery of an executed signature page of this Bill of Sale by facsimile or other
electronic transmission shall be effective as delivery of a manually executed original signature
page of this Bill of Sale.
         Case 18-51222-btb     Doc 7   Entered 10/26/18 16:11:24   Page 57 of 65



      IN WITNESS WHEREOF, the undersigned have duly executed this Bill of Sale and
Assignment and Assumption Agreement as of the date first set forth above.



BUYER:

MOHEGAN RENEWABLE ENERGY (MS), LLC

By:
Name: Mark D. Boivin
Title: President

SELLER:

BTH QUITMAN HICKORY LLC                          HICKORY OPERATING 1, LLC
By: BTH Quitman LLC, Manager

By:                                              By:
Name: Neal Smaler                                Name:
Title: President                                 Title:
HICKORY OPERATING 2, LLC                         HICKORY OPERATING 3, LLC

By:                                              By:
Name:                                            Name:
Title:                                           Title:
HICKORY LEASING, LLC

By:
Name:
Title:
              Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 58 of 65


                                          Exhibit 10.2(d)

                                   Title Commitment Affidavits




DM_US 155473279-19.104097.0012
         Case 18-51222-btb             Doc 7      Entered 10/26/18 16:11:24               Page 59 of 65



                           FIDELITY NATIONAL TITLE INSURANCE COMPANY


                                        AFFIDAVIT AND AGREEMENT


STATE OF ________________________________

COUNTY OF ______________________________

                                        (OWNERS AND CONTRACTORS)

                                                      (FINAL)



        PERSONALLY appeared before me, the undersigned authority in and for said county and state, the
undersigned owner who after being first duly sworn states on oath:
         It is the owner in connection with improvements on the real property situated in the County of Quitman,
State of Mississippi and further described in Exhibit A attached hereto.
         The undersigned owner states that to its personal knowledge, no other contracts have been let or guarantees
of payment made by the undersigned owner to anyone other than: (List each contract let or guarantee made and
obtain affidavit and agreement for each OR if none, state “None”):_______________________________________.


          The owner has no interest or ownership in the contracting firm or firms and the contractor has no interest in
the real property described above, except (if none, state “None”): ___________________________________.


         The undersigned owner is in possession of the subject premises, unless otherwise stated: (List possession
other than by owner, such as leases, etc OR if none, state “None”. ______________________________________.


          The contractor has been paid in full for work or services performed and materials furnished on the above
project to date does hereby waive, release and surrender any and all lien or claim or right of lien, including amounts
earned but retained under the contract with owner, to the date for which payment is made, for labor, services, and/or
materials furnished by the undersigned upon the premises described above, except: (If none, state “None”)
_____________________________________.


        The owner has paid in full any and all amounts due architects, engineers, surveyors, attorneys,
subcontractors, materialmen and labors for work or services performed and materials furnished to date to the
undersigned in connection with the construction of the improvement on the above property, except: (If none, state
“None”) ________________________________.


         The owner has received no notice of any unpaid bills or claims for labor or services performed or materials
furnished on the above project, except: (If none, state “None”) _____________________________________.




                                                         1
         Case 18-51222-btb             Doc 7      Entered 10/26/18 16:11:24              Page 60 of 65



         The owner states that no chattel mortgages, conditional sales contracts, security agreements, financing
statements, retention of title agreements, personal property leases or the like have been given or are now outstanding
as to any materials, fixtures, appliances, furnishings or equipment placed upon, installed in or upon the aforesaid
premises or the improvements thereon, and that all plumbing, heating, lighting, refrigerating and other equipment
stored or installed is fully paid for and,
          The owner hereby requests Fidelity National Title Insurance Company to issue its policy or policies of title
insurance, or endorsements thereto, upon said real estate without exception therein as to any possible unfiled
mechanics’ or materialmen’s liens, and in consideration thereof, and as in inducement therefor, the undersigned does
hereby agree to indemnify and hold harmless the said Fidelity National Title Insurance Company of and from any
and all loss, cost, damage and expense of every kind including attorney’s fees, which said Fidelity National Title
Insurance Company shall suffer or may suffer or incur or become liable for under its said policy or policies now to
be issued, or any reissue, renewal or extension thereof, or a new policy anytime issued upon said real estate, part
thereof or interest therein arising, directly or indirectly, out of or on account of any such mechanics’ or
materialmen’s liens, claim or claims as a result of the undersigned unpaid bills or in connection with its enforcement
of its rights under this agreement.


                                                               – OWNER –



                                                               BTH QUITMAN HICKORY, LLC



                                                               By: ___________________________________



                                                               Printed Name: ______________________________



                                                               Title: ____________________________________




         SWORN TO AND SUBSCRIBED before me, the owner whose signature appears above, this the
day of ______________, 2018.

                                                               ____________________________________

                                                               NOTARY PUBLIC



MY COMMISSION EXPIRES:

__________________________



                                                        2
Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 61 of 65




                                3
        Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 62 of 65



                                    EXHIBIT A




                                        4

44575742.v1
Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 63 of 65




                        Exhibit A - continued




                                5
Case 18-51222-btb   Doc 7   Entered 10/26/18 16:11:24   Page 64 of 65




                                6
          Case 18-51222-btb              Doc 7       Entered 10/26/18 16:11:24                 Page 65 of 65



                                           GAP INDEMNITY AGREEMENT



         THIS AGREEMENT is made and entered into this ___ day of _______________, 2018 by and between BTH
QUITMAN HICKORY, LLC (“Indemnitor”), and FIDELITY NATIONAL TITLE INSURANCE COMPANY
(“Fidelity National Title”) and its agents.

       Indemnitor is the owner of that certain real property hereinafter referred to as the “Property” in Commitment No.
FT00033-18, with an effective date of September 17, 2018 (the “Commitment”).

          Indemnitor is contemplating selling the Property and Fidelity National Title and its agents have been requested
to issue policies of title insurance in connection therewith.

          For and in consideration of Fidelity National Title and its agents issuing the policies without taking exception to
or making requirements to remedy the effect of interests in the Property created by instruments first appearing of record
after the effective date of the Commitment and prior to the effective date of the policies of the title insurance to be issued
under the Commitment hereinafter referred to as “Gap Interests”, Indemnitor does hereby agree to hold and save Fidelity
National Title and its agents harmless, and to protect and indemnify Fidelity National Title and its agents from and
against any and all liabilities or claims of liability, losses, costs, charges, expenses and damages of any kind of character
whatsoever, including, but not limited to reasonable attorney’s fees incurred or sustained by Fidelity National Title and
its agents by reason of or arising out of Gap Interests where such Interests are based upon or arise in any way as a result
of any action or inaction by or on behalf of Indemnitor, which Fidelity National Title or its agents incur or sustain directly
or indirectly under any policies of title insurance issued pursuant to this Gap Indemnity Agreement.


                                                           INDEMNITOR 

                                                          BTH QUITMAN HICKORY, LLC

                                                          By:

                                                          Printed Name: ____________________________________

                                                          Its: _____________________________________________




44576419.v1
